Exhibit 10.24



EXECUTION COPY



___________________________________________________________________________________



 

 

 

 

 

 

 

 

$250,000,000



 

CREDIT AGREEMENT



 

among



 

DIMON INCORPORATED,

as Borrower,



 

THE DOMESTIC SUBSIDIARIES

OF THE BORROWER

FROM TIME TO TIME PARTIES HERETO,

as Guarantors,



 

THE LENDERS PARTIES HERETO



and



FIRST UNION NATIONAL BANK,

as Administrative Agent



 

 

 

FIRST UNION SECURITIES, INC.,

as Sole Lead Arranger and Sole Book Manager



Dated as of June 27, 2000



 

 

 

 

 

 

-81-

 

 

 

 

TABLE OF CONTENTS





Page

ARTICLE I DEFINITIONS

1



Section 1.1

Defined Terms

1



Section 1.2

Other Definitional Provisions

20



Section 1.3

Accounting Terms

20









ARTICLE II THE LOANS; AMOUNT AND TERMS

21



Section 2.1

Loans

21



Section 2.2

Fees

23



Section 2.3

Commitment Reductions

23



Section 2.4

Prepayments

23



Section 2.5

Minimum Principal Amount of Tranches

24



Section 2.6

Default Rate and Payment Dates

24



Section 2.7

Conversion Options

24



Section 2.8

Computation of Interest and Fees

25



Section 2.9

Pro Rata Treatment and Payments

25



Section 2.10

Non-Receipt of Funds by the Administrative Agent

27



Section 2.11

Inability to Determine Interest Rate

28



Section 2.12

Illegality

28



Section 2.13

Requirements of Law

29



Section 2.14

Indemnity

30



Section 2.15

Taxes

31



Section 2.16

Extension of Maturity Date

33









ARTICLE III REPRESENTATIONS AND WARRANTIES

34



Section 3.1

Financial Condition

34



Section 3.2

No Change

35



Section 3.3

Corporate Existence; Compliance with Law

35



Section 3.4

Corporate Power; Authorization; Enforceable Obligations; No Consents

35



Section 3.5

No Legal Bar; No Default

36



Section 3.6

No Material Litigation

36



Section 3.7

Investment Company Act

36



Section 3.8

Margin Regulations

36



Section 3.9

ERISA

36



Section 3.10

Environmental Matters

37



Section 3.11

Use of Proceeds

38



Section 3.12

Subsidiaries

38



Section 3.13

Ownership

38



Section 3.14

Indebtedness

38



Section 3.15

Taxes

38



Section 3.16

Intellectual Property

38



Section 3.17

Solvency

39



Section 3.18

Investments

39



Section 3.19

No Burdensome Restrictions

39



Section 3.20

Brokers' Fees

39





i

-82-

Section 3.21

Labor Matters

39



Section 3.22

Accuracy and Completeness of Information

39



Section 3.23

Material Contracts

40









ARTICLE IV CONDITIONS PRECEDENT

40



Section 4.1

Conditions to Closing Date and Initial Loans

40



Section 4.2

Conditions to All Extensions of Credit

43









ARTICLE V AFFIRMATIVE COVENANTS

43



Section 5.1

Financial Statements

44



Section 5.2

Certificates; Other Information

45



Section 5.3

Payment of Obligations

46



Section 5.4

Conduct of Business and Maintenance of Existence

46



Section 5.5

Maintenance of Property; Insurance

46



Section 5.6

Inspection of Property; Books and Records; Discussions

47



Section 5.7

Notices

47



Section 5.8

Environmental Laws

48



Section 5.9

Financial Covenants

49



Section 5.10

Additional Guarantors

49









ARTICLE VI NEGATIVE COVENANTS

50



Section 6.1

Indebtedness

50



Section 6.2

Liens

50



Section 6.3

Guaranty Obligations

52



Section 6.4

[Intentionally Omitted]

52



Section 6.5

Consolidation, Merger, Sale or Purchase of Assets, etc.

53



Section 6.6

Acquisitions, Advances, Investments and Loans

54



Section 6.7

Transactions with Affiliates

56



Section 6.8

Ownership of Subsidiaries; Restrictions

57



Section 6.9

Fiscal Year; Changes in Capital Structure Organizational Documents; Material
Contracts

57



Section 6.10

Limitation on Restricted Actions

57



Section 6.11

Restricted Payments

58



Section 6.12

Prepayments of Indebtedness, etc.

58



Section 6.13

Sale Leasebacks

58



Section 6.14

No Further Negative Pledges

58



Section 6.15

Maximum Uncommitted Inventories

59









ARTICLE VII EVENTS OF DEFAULT

59



Section 7.1

Events of Default

59



Section 7.2

Acceleration; Remedies

61









ARTICLE VIII THE AGENT

62



Section 8.1

Appointment

62



Section 8.2

Delegation of Duties

62



Section 8.3

Exculpatory Provisions

62



Section 8.4

Reliance by Administrative Agent

63







ii

-83-

Section 8.5

Notice of Default

63



Section 8.6

Non-Reliance on Administrative Agent and Other Lenders

64



Section 8.7

Indemnification

64



Section 8.8

Administrative Agent in Its Individual Capacity

65



Section 8.9

Successor Administrative Agent

65









ARTICLE IX MISCELLANEOUS

65



Section 9.1

Amendments and Waivers

65



Section 9.2

Notices

67



Section 9.3

No Waiver; Cumulative Remedies

67



Section 9.4

Survival of Representations and Warranties

67



Section 9.5

Payment of Expenses and Taxes

68



Section 9.6

Successors and Assigns; Participations; Purchasing Lenders

68



Section 9.7

Adjustments; Set-off

71



Section 9.8

Table of Contents and Section Headings

72



Section 9.9

Counterparts

72



Section 9.10

Effectiveness

72



Section 9.11

Severability

73



Section 9.12

Integration

73



Section 9.13

Governing Law

73



Section 9.14

Consent to Jurisdiction and Service of Process

73



Section 9.15

Arbitration

74



Section 9.16

Confidentiality

75



Section 9.17

Acknowledgments

75



Section 9.18

Waivers of Jury Trial

76









ARTICLE X GUARANTY

76



Section 10.1

The Guaranty

76



Section 10.2

Bankruptcy

77



Section 10.3

Nature of Liability

77



Section 10.4

Independent Obligation

77



Section 10.5

Authorization

78



Section 10.6

Reliance

78



Section 10.7

Waiver

78



Section 10.8

Limitation on Enforcement

79



Section 10.9

Confirmation of Payment

79





























iii

-84-

Schedules



Schedule 1.1(a)

Form of Account Designation Letter

Schedule 2.1(a)

Schedule of Lenders and Commitments

Schedule 2.1(b)(i)

Form of Notice of Borrowing

Schedule 2.1(e)

Form of Note

Schedule 2.7

Form of Notice of Conversion/Extension

Schedule 3.10

Environmental Matters

Schedule 3.12

Subsidiaries

Schedule 3.14

Indebtedness

Schedule 3.21

Labor Matters

Schedule 3.23

Material Contracts

Schedule 5.2(c)

Form of Borrowing Base Certificate

Schedule 5.10

Form of Joinder Agreement

Schedule 6.2

Liens

Schedule 9.2

Addresses for Notices to Credit Parties and Lenders/Lending



Offices

Schedule 9.6(c)

Form of Commitment Transfer Supplement



[Copies of these Schedules have been omitted from this filing, but will be
furnished supplementally to the Commission upon request.]



























































iv

-85-



 



                CREDIT AGREEMENT, dated as of June 27, 2000, among DIMON
INCORPORATED, a Virginia corporation (the "Borrower"), those Domestic
Subsidiaries of the Borrower identified as a "Guarantor" on the signature pages
hereto and such other Domestic Subsidiaries of the Borrower as may from time to
time become a party hereto (collectively, the "Guarantors"), the several banks
and other financial institutions as may from time to time become parties to this
Agreement (collectively, the "Lenders" and individually, a "Lender"), and FIRST
UNION NATIONAL BANK, a national banking association, as administrative agent for
the Lenders hereunder (in such capacity, the "Administrative Agent").

 

 

 

W I T N E S S E T H:

 

 

 

                WHEREAS, the Borrower has requested that the Lenders make loans
and other financial accommodations to the Borrower in the amount of up to
$250,000,000, as more particularly described herein; and

                WHEREAS, the Lenders have agreed to make such loans and other
financial accommodations to the Borrower on the terms and conditions contained
herein.

               NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein, the parties hereto hereby agree as follows:

 

ARTICLE I



DEFINITIONS

                Section 1.1     Defined Terms.

               As used in this Agreement, terms defined in the preamble to this
Agreement have the meanings therein indicated, and the following terms have the
following meanings:

                "Account Designation Letter" shall mean the Notice of Account
Designation Letter dated the Closing Date from the Borrower to the
Administrative Agent substantially in the form attached hereto as Schedule
1.1(a).



                "Acquisition" shall mean any transaction, or any series of
related transactions, by which the Borrower and/or any of its Subsidiaries
directly or indirectly (a) acquires any ongoing business or all or substantially
all of the assets of any Person or division thereof, whether through purchase of
assets, merger or otherwise, (b) acquires (in one transaction or as the most
recent transaction in a series of transactions) control of at least a majority
in ordinary voting power of the securities of a Person which have ordinary
voting power for the election of directors or (c) otherwise acquires control of
a 50% or more ownership interest in any such Person.

 

-86-

 

 

 

 

                "Additional Credit Party" shall mean each Person that becomes a
Guarantor by execution of a Joinder Agreement in accordance with Section 5.10.

                "Administrative Agent" shall have the meaning set forth in the
first paragraph of this Agreement and any successors in such capacity.

                "Advances on Tobacco" means loans, advances and extensions of
credit made by the Borrower or any of its Subsidiaries to growers and other
suppliers of tobacco (including Affiliates) and tobacco growers' cooperatives,
whether short-term or long-term, in the ordinary course of business to finance
the growing or processing of tobacco.

                "Affiliate" shall mean as to any Person, any other Person
(excluding any Subsidiary) which, directly or indirectly, is in control of, is
controlled by, or is under common control with, such Person. For purposes of
this definition, a Person shall be deemed to be "controlled by" a Person if such
Person possesses, directly or indirectly, power either (a) to vote 10% or more
of the securities having ordinary voting power for the election of directors of
such Person or (b) to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.

                "Agreement" shall mean this Credit Agreement, as amended,
modified or supplemented from time to time in accordance with its terms.

                "Alternate Base Rate" shall mean, for any day, a rate per annum
equal to the greater of (a) the Prime Rate in effect on such day and (b) the
Federal Funds Effective Rate in effect on such day plus 1/2 of 1%. For purposes
hereof: "Prime Rate" shall mean, at any time, the rate of interest per annum
publicly announced from time to time by First Union at its principal office in
Charlotte, North Carolina as its prime rate. Each change in the Prime Rate shall
be effective as of the opening of business on the day such change in the Prime
Rate occurs. The parties hereto acknowledge that the rate announced publicly by
First Union as its Prime Rate is an index or base rate and shall not necessarily
be its lowest or best rate charged to its customers or other banks; and "Federal
Funds Effective Rate" shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published on the next succeeding Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it. If for any reason
the Administrative Agent shall have determined (which determination shall be
conclusive in the absence of manifest error) that it is unable to ascertain the
Federal Funds Effective Rate, for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms thereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of this definition, as appropriate, until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the opening of business on the date of such
change.

 

 

 

 

 

 

 

 

2

-87-

 

 

 

 

                "Alternate Base Rate Loans" shall mean Loans that bear interest
at an interest rate based on the Alternate Base Rate.

                "Applicable Lending Office" shall mean, with respect to each
Lender, such Lender's Domestic Lending Office in the case of an Alternate Base
Rate Loan and such Lender's LIBOR Lending Office in the case of LIBOR Rate
Loans.

                "Applicable Percentage" shall mean, for any day, the rate per
annum set forth below opposite the applicable Level then in effect based on the
Borrower's then current Debt Rating, it being understood that the Applicable
Percentage for (i) Loans which are Alternate Base Rate Loans shall be the
percentage set forth under the column "Alternate Base Rate Margin" (ii) Loans
which are LIBOR Rate Loans shall be the percentage set forth under the column
"LIBOR Rate Margin" and (iii) the Commitment Fee shall be the percentage set
forth under the column "Commitment Fee":

Level

Rating

Alternate Base Rate Margin

LIBOR Rate Margin

Commitment

Fee

_______________________________________________________________________________________

I

BBB/Baa2

0.25%

1.50%

0.50%

II

BBB-/Baa3

0.75%

2.00%

0.75%

III

BB+/Ba1

1.25%

2.50%

1.00%

IV

BB/Ba2

1.75%

3.00%

1.00%

V

BB-/Ba3

2.00%

3.25%

1.00%

               Any change in the Applicable Percentage due to a change in the
Debt Rating shall be effective on the effective date of such change in the Debt
Rating. Notwithstanding the foregoing, the Borrower shall be obligated to
provide notice to the Administrative Agent and the Lenders of any change in the
Debt Rating in accordance with Section 5.2(h). The initial Applicable Percentage
shall be set at a rate no lower than that set forth in Level III and shall not
be adjusted to a higher Level (that is, Level I or Level II) for the first two
complete fiscal quarters following the Closing Date.

               If (a) only one of S&P and Moody's at any time of determination
shall have in effect a Debt Rating, the Applicable Percentage shall be
determined by reference to the available rating, (b) neither S&P nor Moody's at
any time of determination shall have in effect a Debt Rating, the Applicable
Percentage will be set in accordance with Level V, (c) the ratings established
by S&P and Moody's shall fall within different levels, the Applicable Percentage
shall be based upon the lower rating, (d) any rating established by S&P or
Moody's shall be changed, such change shall be effective as of the date on which
such change is first announced publicly by the rating agency making such change,
and (e) S&P or Moody's shall change the basis on which ratings are established,
each reference to the Debt Rating announced by S&P or Moody's, as the case may
be, shall refer to the then equivalent rating by S&P or Moody's, as the case may
be.

 

 

 

 

 

 

 

 

 

3

-88-



 

 



 



                "Approved Accounting Firm" shall mean PricewaterhouseCoopers LLP
or any other independent public accountants selected by the Borrower and
reasonably satisfactory to the Required Lenders.

                "Bankruptcy Code" shall mean the Bankruptcy Code in Title 11 of
the United States Code, as amended, modified, succeeded or replaced from time to
time.

                "Borrower" shall have the meaning set forth in the first
paragraph of this Agreement.

                "Borrowing Base" means, as of any day, the sum of (a) 80% of
Eligible Receivables, plus (b) 80% of total Advances on Tobacco, plus (c) 90% of
Committed Inventories constituting Eligible Inventory, plus (d) 60% of
Uncommitted Inventories constituting Eligible Inventory, in each case as set
forth in the most recent Borrowing Base Certificate delivered to the
Administrative Agent and the Lenders in accordance with the terms of Section
5.2(c).

                "Borrowing Base Certificate" shall have the meaning set forth in
Section 5.2(c).

                "Borrowing Date" shall mean, in respect of any Loan, the date
such Loan is made.

                "Business Day" shall mean a day other than a Saturday, Sunday or
other day on which commercial banks in Charlotte, North Carolina or New York,
New York are authorized or required by law to close; provided, however, that
when used in connection with a rate determination, borrowing or payment in
respect of a LIBOR Rate Loan, the term "Business Day" shall also exclude any day
on which banks in London, England are not open for dealings in Dollar deposits
in the London interbank market.

                "Calculation Period" shall mean as of the last day of any fiscal
quarter the four fiscal-quarter period of the Borrower ending on such date.

                "Capital Lease" shall mean any lease of property, real or
personal, the obligations with respect to which are required to be capitalized
on a balance sheet of the lessee in accordance with GAAP.

                "Capital Lease Obligations" shall mean the capitalized lease
obligations relating to a Capital Lease determined in accordance with GAAP.

                "Capital Stock" shall mean (i) in the case of a corporation,
capital stock, (ii) in the case of an association or business entity, any and
all shares, interests, participations, rights or other equivalents (however
designated) of capital stock, (iii) in the case of a partnership, partnership
interests (whether general or limited), (iv) in the case of a limited liability
company, membership interests and (v) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

                "Cash Equivalents" shall mean (i) securities issued or directly
and fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of

 

 

 

 

4

-89-

 

 

 

 

 

 

the United States of America is pledged in support thereof) having maturities of
not more than twelve months from the date of acquisition ("Government
Obligations"), (ii) U.S. dollar denominated (or foreign currency fully hedged)
time deposits, certificates of deposit, Eurodollar time deposits and Eurodollar
certificates of deposit of (y) any domestic commercial bank of recognized
standing having capital and surplus in excess of $250,000,000 or (z) any bank
whose short term commercial paper rating from S&P is at least A-1 or the
equivalent thereof or from Moody's is at least P-1 or the equivalent thereof
(any such bank being an "Approved Bank"), in each case with maturities of not
more than 364 days from the date of acquisition, (iii) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody's and maturing within six
months of the date of acquisition, (iv) repurchase agreements with a bank or
trust company (including a Lender) or recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States of America, (v) obligations of any
state of the United States or any political subdivision thereof for the payment
of the principal and redemption price of and interest on which there shall have
been irrevocably deposited Government Obligations maturing as to principal and
interest at times and in amounts sufficient to provide such payment, and (vi)
auction preferred stock rated in the highest short term credit rating category
by S&P or Moody's.

                "Change of Control" means such time as:

                                (i)  any Person or group (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act) has become, directly or
indirectly, the beneficial owner, by way of merger, consolidation or otherwise,
of 30% or more of the voting power of the Voting Stock of the Borrower on a
fully-diluted basis, after giving effect to the conversion and exercise of all
outstanding warrants, options and other securities of the Borrower convertible
into or exercisable for Voting Stock of the Borrower (whether or not such
securities are then currently convertible or exercisable); or

                                (ii)  the sale, lease or transfer of all or
substantially all of the consolidated assets of the Borrower to any Person or
group; or

                                (iii)  during any period of two consecutive
calendar years, individuals who at the beginning of such period constituted the
Board of Directors of the Borrower, together with any new members of such Board
of Directors whose election by such Board of Directors or whose nomination for
election by the stockholders of the Borrower was approved by a vote of a
majority of the members of such Board of Directors then still in office who
either were directors at the beginning of such period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the directors of the Borrower then in office; or

                                (iv)  the Borrower consolidates with or merges
with or into another Person or any Person consolidates with, or merges with or
into, the Borrower (in each case, whether or not in compliance with the terms of
this Agreement), in any such event pursuant to a transaction in which
immediately after the



 

 

 

 

 

 

5

-90-

 

 

 

 

 

consummation thereof Persons owning a majority of the Voting Stock of the
Borrower immediately prior to such consummation shall cease to own a majority of
the Voting Stock of the Borrower.

                "Closing Date" shall mean the date of this Agreement.

                "Code" shall mean the Internal Revenue Code of 1986, as amended
from time to time.

                "Commitment" shall mean, with respect to each Lender, the
commitment of such Lender to make Loans in an aggregate principal amount at any
time outstanding up to such Lender's Revolving Committed Amount as specified in
Schedule 2.1(a), as such amount may be reduced from time to time in accordance
with the provisions hereof.

                "Commitment Fee" shall have the meaning set forth in Section
2.2(a).

                "Commitment Percentage" shall mean, for each Lender, the
percentage identified as its Commitment Percentage on Schedule 2.1(a), as such
percentage may be modified in connection with any assignment made in accordance
with the provisions of Section 9.6(c).

                "Commitment Period" shall mean the period from and including the
Closing Date to but not including the Maturity Date.

                "Commitment Transfer Supplement" shall mean a Commitment
Transfer Supplement, substantially in the form of Schedule 9.6(c).

                "Committed Inventories" shall mean tobacco inventories for which
the Borrower has received a Confirmed Order.

                "Commonly Controlled Entity" shall mean an entity, whether or
not incorporated, which is under common control with the Borrower within the
meaning of Section 4001 of ERISA or is part of a group which includes the
Borrower and which is treated as a single employer under Section 414 of the
Code.

                "Confirmed Order" shall mean an order by a customer not an
Affiliate of the Borrower which has been accepted in the ordinary course of
business by representatives of the Borrower or an Affiliate of the
                Borrower and recorded on the inventory records of such Affiliate
or the Borrower.

                "Consolidated EBIT" shall mean, for any fiscal period of the
Borrower, the sum (without duplication) of (i) Consolidated Net Income of the
Borrower for such period, plus (ii) the Consolidated Income Tax Expense deducted
in determining such Consolidated Net Income, plus (iii) the Consolidated
Interest Expense deducted in determining such Consolidated Net Income, minus
(iv) any extraordinary items of gain included in Consolidated Net Income for
such period, determined for the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP.

                "Consolidated EBITDA" shall mean, for any fiscal period of the
Borrower, the sum of (i) Consolidated EBIT for such period, plus (ii) the
aggregate amount of the Borrower's depreciation expense and

 

 

 

 

6

-91-

 

 

 

 

 

amortization expense for such period to the extent deducted in determining
Consolidated Net Income, in each case determined for the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP.

                "Consolidated Fixed Charge Coverage Ratio" shall mean, at any
date, the ratio of (a) the sum of (i) Consolidated EBITDA for the Calculation
Period ending on such date, minus (ii) Consolidated Income Tax Expense for such
Calculation Period, minus (iii) Consolidated Net Capital Expenditures for such
Calculation Period, plus (iv) Consolidated Rental Expense for such Calculation
Period to (b) the sum of (i) scheduled payments of principal of the Borrower's
Consolidated Funded Debt during such Calculation Period (including, without
limitation, the principal component of scheduled payments under Capital Leases),
plus (ii) Consolidated Interest Expense for such Calculation Period, plus (iii)
the amount of dividends, distributions, stock repurchases and stock redemptions
paid in cash by the Borrower or any of its Subsidiaries (other than any such
dividend, distribution, stock repurchase or stock redemption payments made to
the Borrower or any of its Subsidiaries) during such Calculation Period, plus
(iv) Consolidated Rental Expense for such Calculation Period, in each case
determined for the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP.

                "Consolidated Funded Debt" shall mean, at any date, all
liabilities of the Borrower and its Subsidiaries that are or should be reflected
at such date on the Borrower's consolidated balance sheet as long-term debt and
current maturities of long-term debt in accordance with GAAP.

                "Consolidated Income Tax Expense" shall mean, for any fiscal
period of the Borrower, the Borrower's income tax expense for such period,
determined for the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP.

                "Consolidated Interest Expense" shall mean, for any fiscal
period of the Borrower, the Borrower's interest expense for such period
(including, without limitation, the interest component of payments under Capital
Leases), determined for the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP.

                "Consolidated Leverage Ratio" shall mean, at any date, the ratio
of (a) Consolidated Total Debt to (b) the sum of (i) Consolidated Net Worth,
plus (ii) Consolidated Total Debt.

                "Consolidated Net Capital Expenditures" shall mean, for any
fiscal period of the Borrower, the greater of (i) the difference between (a) all
expenditures by the Borrower and its Subsidiaries during such period for the
acquisition or leasing of any fixed assets or improvements, or for replacements,
substitutions or additions thereto, which have a useful life of more than one
year (such fixed assets or improvements referred to as "Capital Assets") and
which are or should be reflected on the Borrower's consolidated statement of
cash flows for such period as capital expenditures in accordance with GAAP less
(b) the net cash proceeds received by the Borrower and its Subsidiaries during
such period from the sale of Capital Assets and (ii) zero.

                "Consolidated Net Income" shall mean, for any fiscal period of
the Borrower, the Borrower's net income (or net loss) for such period,
determined for the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP.

 

 

 

 

 

 

7

-92-

 

 

 

 

 

                "Consolidated Net Worth" shall mean, at any date, (a) the
Borrower's total stockholders' equity at such date, without giving effect to (i)
the effect of foreign currency translation adjustments under Financial
Accounting Standards Board Statement No. 52, "Foreign Currency Translation",
(ii) the effect of the adjustments to the value of the Borrower's investments in
debt and equity securities under Financial Accounting Standards Board Statement
No. 115, "Accounting For Certain Investments In Indebtedness And Equity
Securities", and (iii) the effect of the cost of postretirement benefits to
employees of the Borrower under Financial Accounting Standards Board Statement
No. 106, "Employer's Accounting for Postretirement Benefits Other Than
Pensions", minus (b) any write-up of the Borrower's assets subsequent to June
30, 1999, determined for the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP.

                "Consolidated Rental Expense" shall mean, for any fiscal period
of the Borrower, the Borrower's rental expense under Operating Leases for such
period, determined for the Borrower and its Subsidiaries on a consolidated basis
in accordance with GAAP.

                "Consolidated Tangible Net Worth" shall mean, at any date, the
sum of (i) Consolidated Net Worth, minus (ii) the amount of the Borrower's
intangible assets at such date, including, without limitation, goodwill (whether
representing the excess of cost over book value of assets acquired, or
otherwise), capitalized expenses, patents, trademarks, tradenames, copyrights,
franchises, licenses and deferred charges (such as, without limitation,
unamortized costs and costs of research and development), all determined for the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP.

                "Consolidated Total Assets" shall mean, at any date, the
Borrower's total assets, as determined for the Borrower and its Subsidiaries on
a consolidated basis in accordance with GAAP.

                "Consolidated Total Debt" shall mean, at any date, the aggregate
amount of all Indebtedness which creates Consolidated Interest Expense, whether
or not such interest is deferred.

                "Consolidated Total Senior Debt" shall mean, at any date, the
aggregate principal amount of (a) short-term bank debt, (b) outstanding Loans,
(c) the Senior Debt Securities, (d) current maturities of long-term debt, (e)
customer advances and (f) other senior Indebtedness, in each case as determined
for the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP.

                "Consolidated Total Senior Debt to Borrowing Base Ratio" shall
mean, at any date, the ratio of (a) Consolidated Total Senior Debt to (b) the
Borrowing Base.

                "Consolidated Working Capital" shall mean, at any date, the
amount by which the Borrower's current assets exceed its current liabilities at
such date, determined on a consolidated basis for the Borrower and its
Subsidiaries in accordance with GAAP.

                "Contractual Obligation" shall mean, as to any Person, any
provision of any security issued by such Person or of any agreement, instrument
or undertaking to which such Person is a party or by which it or any of its
property is bound.

 

 

 

 

 

 

8

-93-

 

 

 

 

 

                "Covenant Defeasance" shall mean an election by the Borrower
under the Senior Indenture to release the obligations of the Borrower under the
Senior Debt Securities with respect to certain covenants set forth in the Senior
Indenture.

                "Credit Documents" shall mean a collective reference to this
Agreement, the Notes, the Fee Letter, any Joinder Agreement, each Notice of
Borrowing, each Notice of Conversion and all documents delivered to the
Administrative Agent or any Lender in connection therewith.

                "Credit Party" shall mean any of the Borrower or the Guarantors.

                "Credit Party Obligations" shall mean, without duplication, all
of the obligations of the Credit Parties to the Lenders and the Administrative
Agent, whenever arising, under this Agreement, the Notes or any of the other
Credit Documents (including, but not limited to, any interest accruing after the
occurrence of a filing of a petition of bankruptcy under the Bankruptcy Code
with respect to any Credit Party, regardless of whether such interest is an
allowed claim under the Bankruptcy Code).

                "Debt Rating" shall mean the debt rating for the Borrower's
senior, unsecured, non-credit enhanced long term indebtedness for money borrowed
as determined by Moody's and S&P.

                "Default" shall mean any of the events specified in Section 7.1,
whether or not any requirement for the giving of notice or the lapse of time, or
both, or any other condition, has been satisfied.

                "Defaulting Lender" shall mean, at any time, any Lender that, at
such time (a) has failed to make a Loan required pursuant to the term of this
Credit Agreement, including the funding of a Participation Interest in
accordance with the terms hereof, (b) has failed to pay to the Administrative
Agent or any Lender an amount owed by such Lender pursuant to the terms of this
Credit Agreement, or (c) has been deemed insolvent or has become subject to a
bankruptcy or insolvency proceeding or to a receiver, trustee or similar
official.

                "Dollars" and "$" shall mean dollars in lawful currency of the
United States of America.

                "Domestic Lending Office" shall mean, initially, the office of
each Lender designated as such Lender's Domestic Lending Office shown on
Schedule 9.2; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Borrower as
the office of such Lender at which Alternate Base Rate Loans of such Lender are
to be made.

                "Domestic Subsidiary" shall mean any Subsidiary that is
organized and existing under the laws of the United States or any state or
commonwealth thereof or under the laws of the District of Columbia.

                "Eligible Inventory" means, as of any date of determination and
without duplication, the lower of the aggregate book value (based on an average
cost valuation, consistently applied in accordance with GAAP

 

 

 

 

 

 

 

 

9

-94-

 

 

 

 

 

principles) or fair market value of all raw materials and finished goods
inventory owned by the Borrower or any of its Material Domestic Subsidiaries
less appropriate reserves determined in accordance with GAAP but excluding in
any event (i) inventory subject to a Lien that is not a Permitted Lien, (ii)
inventory which is not in good condition or fails to meet standards for sale or
use imposed by governmental agencies, departments or divisions having regulatory
authority over such goods, (iii) inventory which is not useable or salable and
(iv) inventory which fails to meet such other specifications and requirements as
may from time to time be established by the Administrative Agent in its
reasonable discretion.

                "Eligible Receivables" means, as of any date of determination
and without duplication, the aggregate book value of all accounts receivable,
receivables, and obligations for payment created or arising from the sale of
inventory or the rendering of services in the ordinary course of business
(collectively, the "Receivables"), owned by or owing to the Borrower or any of
its Subsidiaries, net of allowances and reserves for doubtful or uncollectible
accounts and sales adjustments consistent with such Person's internal policies
and in any event in accordance with GAAP, but excluding in any event (i) any
Receivable which is subject to a Lien that is not a Permitted Lien, (ii)
Receivables which are more than 90 days past due (net of reserves for bad debts
in connection with any such Receivables), (iii) Receivables owing by an account
debtor which is not solvent or is subject to any bankruptcy or insolvency
proceeding of any kind, (iv) Receivables which are contingent or subject to
offset, deduction, counterclaim, dispute or other defense to payment, in each
case to the extent of such offset, deduction, counterclaim, dispute or other
defense, (v) Receivables for which any direct or indirect Subsidiary or any
Affiliate is the account debtor and (vi) Receivables which fail to meet such
other specifications and requirements as may from time to time be established by
the Administrative Agent in its reasonable discretion.

                "Environmental Claim" shall mean any claim, however asserted, by
any Governmental Authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law or for release into or
injury to the environment or threat to public health, personal injury (including
sickness, disease or death), property damage, natural resources damage, or
otherwise alleging liability or responsibility for damages (punitive or
otherwise), cleanup, investigation, removal, remedial or response costs,
litigation costs, restitution, civil or criminal penalties, injunctive relief,
or other type of relief, resulting from or based upon (a) the presence,
placement, discharge, emission or release (including intentional and
unintentional, negligent and non-negligent, sudden or non-sudden, accidental or
non-accidental placement, spills, leaks, discharges, emissions, releases or
threatened releases) of any Hazardous Material at, in, or from property, whether
or not owned by the Borrower or any of its Subsidiaries, or (b) any other
circumstances forming the basis of any violation, or alleged violation, of any
Environmental Law.

                "Environmental Law" shall mean any federal, state or local law,
statute, ordinance, code, rule, regulation, decree, order, judgment, or
principles of common law relating to (i) releases or threatened releases of
Hazardous Materials or materials containing Hazardous Materials; (ii) the
manufacture, handling, transport, use, treatment, storage or disposal of
Hazardous Materials or materials containing Hazardous Materials; or (iii)
otherwise relating to the environment or to the protection of human health.

 

 

 

 

 

 

 

 

10

-95-

 

 

 

 

                "Environmental Permits" shall have the meaning set forth in
Section 3.10(b).

                "ERISA" shall mean the Employee Retirement Income Security Act
of 1974, as amended from time to time.

                "Eurodollar Reserve Percentage" shall mean for any day, the
percentage (expressed as a decimal and rounded upwards, if necessary, to the
next higher 1/100th of 1%) which is in effect for such day as prescribed by the
Federal Reserve Board (or any successor) for determining the maximum reserve
requirement (including without limitation any basic, supplemental or emergency
reserves) in respect of Eurocurrency liabilities, as defined in Regulation D of
such Board as in effect from time to time, or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

                "Event of Default" shall mean any of the events specified in
Section 7.1; provided, however, that any requirement for the giving of notice or
the lapse of time, or both, or any other condition, has been satisfied.

                "Extension of Credit" shall mean, as to any Lender, the making
of a Loan by such Lender.

                "Federal Funds Effective Rate" shall have the meaning set forth
in the definition of "Alternate Base Rate".

                "Fee Letter" shall mean that certain Fee Letter dated April 10,
2000 among the Borrower, First Union and First Union Securities, Inc.

                "First Union" shall mean First Union National Bank, a national
banking association.

                "Foreign Subsidiary" shall mean any Subsidiary that is not a
Domestic Subsidiary.

                "GAAP" shall mean generally accepted accounting principles in
effect in the United States of America applied on a consistent basis, subject,
however, in the case of determination of compliance with the financial covenants
set out in Section 5.9 to the provisions of Section 1.3.

                "Governmental Authority" shall mean any nation or government,
any state or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

                "Guaranty Obligations" means, with respect to any Person,
without duplication, any obligations of such Person (other than endorsements in
the ordinary course of business of negotiable instruments for deposit or
collection) guaranteeing or intended to guarantee any Indebtedness of any other
Person in any manner, whether direct or indirect, and including without
limitation any obligation, whether or not contingent, (i) to purchase any such
Indebtedness or any property constituting security therefor, (ii) to advance or
provide funds or other support for the payment or purchase of any such
Indebtedness or to maintain working capital, solvency

 

 

 

 

 

 

 

11

-96-

 

 

 

 

 

or other balance sheet condition of such other Person (including without
limitation keep well agreements, maintenance agreements, comfort letters or
similar agreements or arrangements) for the benefit of any holder of
Indebtedness of such other Person, (iii) to lease or purchase Property,
securities or services primarily for the purpose of assuring the holder of such
Indebtedness, or (iv) to otherwise assure or hold harmless the holder of such
Indebtedness against loss in respect thereof. The amount of any Guaranty
Obligation hereunder shall (subject to any limitations set forth therein) be
deemed to be an amount equal to the outstanding principal amount (or maximum
principal amount, if larger) of the Indebtedness in respect of which such
Guaranty Obligation is made.

                "Guarantor" shall mean (a) any of the Material Domestic
Subsidiaries identified as a "Guarantor" on the signature pages hereto and (b)
the Additional Credit Parties which execute a Joinder Agreement, together with
their successors and permitted assigns.

                "Guaranty" shall mean the guaranty of the Guarantors set forth
in Article X.

                "Hazardous Materials" shall mean (i) those substances defined in
or regulated as toxic or hazardous under the following federal statutes and
their state counterparts, as well as the statutes' implementing regulations, as
amended from time to time: the Hazardous Materials Transportation Act; the
Resource Conservation and Recovery Act; the Comprehensive Environmental
Response, Compensation and Liability Act; the Clean Water Act; the Safe Drinking
Water Act; the Toxic Substances Control Act; the Federal Insecticide, Fungicide
and Rodenticide Act; the Federal Food, Drug, and Cosmetic Act; and the Clean Air
Act; and (ii) any pollutant, contaminant or other substance with respect to
which a Governmental Authority requires environmental investigation, monitoring,
reporting or remediation.

                "Hostile Acquisition" shall mean any Acquisition involving a
tender offer or proxy contest that has not been recommended or approved by the
board of directors of the Person that is the subject of the Acquisition prior to
the first public announcement or disclosure relating to such Acquisition.

                "Indebtedness" of any Person shall mean, at any date, without
duplication, (a) all obligations of such Person for borrowed money, (b) all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, (c) all obligations of such Person to pay the deferred
purchase price of property or services (except trade accounts payable arising in
the ordinary course of business), (d) all obligations of such Person as lessee
under Capital Leases, (e) all obligations of such Person to purchase securities
or other property which arise out of or in connection with the sale of the same
or substantially similar securities or property, (d) all non-contingent
obligations of such Person to reimburse any other Person in respect of amounts
paid under letters of credit, surety and appeal bonds and performance bonds or
similar instruments assuring any other Person of the performance of any act or
acts or the payment of any obligation, (e) all obligations of others secured by
a Lien on any asset of such Person, whether or not such obligation is assumed by
such Person and (f) the principal portion of all obligations of such Person
under any synthetic lease or other similar off-balance sheet financing product.



                "Insolvency" shall mean, with respect to any Multiemployer Plan,
the condition that such Plan is insolvent within the meaning of such term as
used in Section 4245 of ERISA.

 

 

 

 

 

12

-97-

 

 

 

 

                "Insolvent" shall mean being in a condition of Insolvency.

                "Interest Payment Date" shall mean (a) as to any Alternate Base
Rate Loan, the last day of each March, June, September and December and on the
Maturity Date, (b) as to any LIBOR Rate Loan having an Interest Period of three
months or less, the last day of such Interest Period, and (c) as to any LIBOR
Rate Loan having an Interest Period longer than three months, each day which is
three months after the first day of such Interest Period and the last day of
such Interest Period.

                "Interest Period" shall mean, with respect to any LIBOR Rate
Loan,

                               (i)  initially, the period commencing on the
Borrowing Date or conversion date, as the case may be, with respect to such
LIBOR Rate Loan and ending one, two, three or six months thereafter, as selected
by the Borrower in the Notice of Borrowing or Notice of Conversion given with
respect thereto; and

                               (ii)  thereafter, each period commencing on the
last day of the immediately preceding Interest Period applicable to such LIBOR
Rate Loan and ending one, two, three or six months thereafter, as selected by
the Borrower by irrevocable notice to the Administrative Agent not less than
three Business Days prior to the last day of the then current Interest Period
with respect thereto;

                provided that the foregoing provisions are subject to the
following:

                                               (A)  if any Interest Period
pertaining to a LIBOR Rate Loan would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

                                               (B)  any Interest Period
pertaining to a LIBOR Rate Loan that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the relevant calendar month;

                                               (C)  if the Borrower shall fail
to give notice as provided above, the Borrower shall be deemed to have selected
an Alternate Base Rate Loan to replace the affected LIBOR Rate Loan;

                                               (D)  any Interest Period in
respect of any Loan that would otherwise extend beyond the Maturity Date shall
end on the Maturity Date; and

                                               (E)  no more than eight (8) LIBOR
Tranches may be in effect at any one time. For purposes hereof, LIBOR Rate Loans
with different Interest Periods shall be considered as separate LIBOR Tranches,
even if they shall begin on the same date and have the same duration, although
borrowings,

 

 

 

 

 

 

 

 

 

 

13

-98-

 

 

 

 

extensions and conversions may, in accordance with the provisions hereof, be
combined at the end of existing Interest Periods to constitute a new LIBOR
Tranche.

                "Investment" means all investments, in cash or by delivery of
property made, directly or indirectly in, to or from any Person, whether by
acquisition of shares of Capital Stock, property, assets, indebtedness or other
obligations or securities or by loan advance, capital contribution or otherwise.

                "Joinder Agreement" shall mean a Joinder Agreement substantially
in the form of Schedule 5.10, executed and delivered by an Additional Credit
Party in accordance with the provisions of Section 5.10.

                "Legal Defeasance" shall mean an election by the Borrower under
the Senior Indenture to discharge the obligations of the Borrower and the
guarantors of the Senior Debt Securities under or in respect of the Senior Debt
Securities.

                "Lender" shall have the meaning set forth in the first paragraph
of this Agreement.

                "LIBOR" shall mean, for any LIBOR Rate Loan for any Interest
Period therefor, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Telerate Page 3750 (or any successor page) as
the London interbank offered rate for deposits in Dollars at approximately 11:00
A.M. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period. If for any reason such
rate is not available, the term "LIBOR" shall mean, for any LIBOR Rate Loan for
any Interest Period therefor, the rate per annum (rounded upwards, if necessary,
to the nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period; provided, however, if more than
one rate is specified on Reuters Screen LIBO Page, the applicable rate shall be
the arithmetic mean of all such rates (rounded upwards, if necessary, to the
nearest 1/100 of 1%). If, for any reason, neither of such rates is available,
then "LIBOR" shall mean the rate per annum at which, as determined by the
Administrative Agent, Dollars in an amount comparable to the Loans then
requested are being offered to leading banks at approximately 11:00 A.M. London
time, two (2) Business Days prior to the commencement of the applicable Interest
Period for settlement in immediately available funds by leading banks in the
London interbank market for a period equal to the Interest Period selected.

                "LIBOR Lending Office" shall mean, initially, the office of each
Lender designated as such Lender's LIBOR Lending Office shown on Schedule 9.2;
and thereafter, such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office of such
Lender at which the LIBOR Rate Loans of such Lender are to be made.

 

 

 

 

 

 

 

 

 

 

 

 

14

-99-

 

 

 

 

                "LIBOR Rate" shall mean a rate per annum (rounded upwards, if
necessary, to the next higher 1/100th of 1%) determined by the Administrative
Agent pursuant to the following formula:

                               LIBOR Rate  =                              
                   LIBOR

                                                                  
                ________________________________

                                                                  
                1 .00 - Eurodollar Reserve Percentage

                "LIBOR Rate Loan" shall mean Loans the rate of interest
applicable to which is based on the LIBOR Rate.

                "Lien" shall mean any deed of trust, mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge or other security interest or any preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement and any Capital Lease having substantially the same economic effect as
any of the foregoing).

                "Loans" shall have the meaning set forth in Section 2.1.

                "Material Adverse Effect" shall mean a material adverse effect
on (a) the business, operations, property, condition (financial or otherwise) or
prospects of the Credit Parties and their Subsidiaries taken as a whole, (b) the
ability of the Borrower or any Guarantor to perform its obligations, when such
obligations are required to be performed, under this Agreement, any of the Notes
or any other Credit Document or (c) the validity or enforceability of this
Agreement, any of the Notes or any of the other Credit Documents or the material
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.

                "Material Contract" shall mean any contract or other
arrangement, whether written or oral, to which the Borrower or any Subsidiary is
a party as to which contract the breach, nonperformance or cancellation of such
contract by any party thereto could reasonably be expected to have a Material
Adverse Effect.

                "Material Domestic Subsidiary" shall mean any Domestic
Subsidiary of the Borrower which would constitute a "significant subsidiary" of
the Borrower as defined in Rule 1.02 of Regulation S-X promulgated by the
Securities and Exchange Commission except that for purposes of this definition
all references in such Rule 1.02 to "ten percent (10%)" shall be deemed to be
references to "five percent (5%)".

                "Maturity Date" shall mean June 27, 2002, as such date may be
extended for one year periods pursuant to the terms of Section 2.16.

                "Moody's" shall mean Moody's Investors Service, Inc.

                "Multiemployer Plan" shall mean a Plan which is a multiemployer
plan as defined in Section 4001(a)(3) of ERISA.

 

 

 

 

 

 

 

15

-100-

 

 

 

 

 

                "Note" or "Notes" shall mean the promissory notes of the
Borrower in favor of each of the Lenders evidencing the Loans provided pursuant
to Section 2.1(e), individually or collectively, as appropriate, as such
promissory notes may be amended, modified, supplemented, extended, renewed or
replaced from time to time.

                "Notice of Borrowing" shall mean the written notice of borrowing
as referenced and defined in Section 2.1(b)(i).

                "Notice of Conversion" shall mean the written notice of
extension or conversion as referenced in Section 2.7.

                "Obligations" shall mean, collectively, the Loans.

                "Operating Lease" shall mean any lease which is not a Capital
Lease.

                "Participant" shall have the meaning set forth in Section
9.6(b).

                "PBGC" shall mean the Pension Benefit Guaranty Corporation
established pursuant to Subtitle A of Title IV of ERISA.

                "Permitted Investments" shall have the meaning set forth in
Section 6.6.

                "Permitted Liens" shall have the meaning set forth in Section
6.2.

                "Person" shall mean an individual, partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, Governmental Authority or other
entity of whatever nature.

                "Plan" shall mean, at any particular time, any employee benefit
plan which is covered by Title IV of ERISA and in respect of which the Borrower
or a Commonly Controlled Entity is (or, if such plan were terminated at such
time, would under Section 4069 of ERISA be deemed to be) an "employer" as
defined in Section 3(5) of ERISA.

                "Prime Rate" shall have the meaning set forth in the definition
of Alternate Base Rate.

                "Pro Forma Basis" means, with respect to any transaction, that
such transaction shall be deemed to have occurred as of the first day of the
four fiscal-quarter period ending as of the last day of the most recent fiscal
quarter preceding the date of such transaction with respect to which the
Administrative Agent and the Lenders shall have received the financial
statements referred to in Section 5.1(a) or (b), as applicable.

                "Purchasing Lenders" shall have the meaning set forth in Section
9.6(c).

                "Recovery Event" shall mean the receipt by the Borrower or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage,

 

 

 

 

 

16

-101-



 

 

 

 

 

taking or similar event with respect to any of their respective property or
assets.

                "Register" shall have the meaning set forth in Section 9.6(d).

                "Reorganization" shall mean, with respect to any Multiemployer
Plan, the condition that such Plan is in reorganization within the meaning of
such term as used in Section 4241 of ERISA.

                "Reportable Event" shall mean any of the events set forth in
Section 4043(c) of ERISA, other than those events as to which the thirty-day
notice period is waived under PBGC Reg. Section 4043.

                "Required Lenders" shall mean Lenders holding in the aggregate
not less than 66 2/3% of the Commitments or outstanding Loans, as the case may
be; provided, however, that if any Lender shall be a Defaulting Lender at such
time, then there shall be excluded from the determination of Required Lenders,
Obligations owing to such Defaulting Lender and such Defaulting Lender's
Commitments, or after termination of the Commitments, the principal balance of
the Obligations owing to such Defaulting Lender.

                "Requirement of Law" shall mean, as to any Person, the
Certificate of Incorporation and Bylaws or other organizational or governing
documents of such Person, and each law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

                "Responsible Officer" shall mean, as to (a) the Borrower, the
President and Chief Executive Officer or the Chief Financial Officer or (b) any
other Credit Party, any duly authorized officer thereof.

                "Restricted Payment" shall mean (a) any dividend or other
distribution, direct or indirect, on account of any shares of any class of
Capital Stock of the Borrower or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of Capital Stock of the Borrower or any of its Subsidiaries, now or
hereafter outstanding, (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Capital Stock of the Borrower or any of its Subsidiaries,
now or hereafter outstanding, or (d) any payment or prepayment of principal of,
premium, if any, or interest on, redemption, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, any Subordinated Indebtedness.

                "Revolving Committed Amount" shall mean, collectively, the
aggregate amount of all Commitments as referenced in Section 2.1(a), as such
amount may be reduced from time to time in accordance with the provisions
hereof, and, individually, the amount of each Lender's Commitment as specified
on Schedule 2.1(a).

 

 

 

 

 

 

 

 

 

 

17

-102-

 

 

 

 

 

                "S&P" shall mean Standard & Poor's Ratings Group, a division of
McGraw Hill, Inc.

                "Senior Debt Securities" shall mean any one of the 8 7/8% Senior
Notes due 2006, in an aggregate principal amount of $125,000,000, issued by the
Borrower pursuant to the Senior Indenture, as such Senior Debt Securities may be
supplemented, amended or otherwise modified from time to time.

                "Senior Indenture" shall mean that certain Indenture, dated as
of May 29, 1996, by and among the Borrower, as issuer, and Crestar Bank, as
trustee, as supplemented, amended or otherwise modified from time to time.

                "Single Employer Plan" shall mean any Plan which is not a
Multiemployer Plan.

                "Solvent" means, with respect to the Borrower and each other
Credit Party on a particular date, that (a) the fair saleable value of each such
Person's assets, measured on a going concern basis, exceeds all probable
liabilities of such Person (including any liabilities to be incurred pursuant to
this Agreement), (b) such Person does not have unreasonably small capital in
relation to the business in which it is or proposes to be engaged and (c) such
Person has not incurred debts beyond its ability to pay such debts as they
become due.

                "Specified Sales" shall mean (a) the sale, transfer, lease or
other disposition of inventory and materials in the ordinary course of business
and (b) the sale, transfer or other disposition of Permitted Investments.

                "Split-Dollar Agreement" shall mean an agreement between the
Borrower or any of its Subsidiaries and an employee of the Borrower or such
Subsidiary (or one or more affiliates of such employee that shall be the owner
of the policy of life insurance referred to below), pursuant to which the
Borrower or such Subsidiary shall agree to fund non-scheduled premiums under a
policy of insurance on the life of such employee and such employee (or such
affiliate or affiliates) shall agree to reimburse the Borrower or such
Subsidiary for such non-scheduled premiums upon the termination of such
agreement.

                "Split-Dollar Assignment" shall mean a collateral assignment
executed and delivered in connection with a Split-Dollar Program by an employee
of the Borrower or one of its Subsidiaries (or one or more affiliates of such
employee that shall be the owner of the policy of life insurance referred to
below), by which such employee (or such affiliate or affiliates), as collateral
security for such employee's (or such affiliate's or affiliates') obligations
under the Split-Dollar Agreement executed and delivered in connection with such
Split-Dollar Program, assigns to the Borrower or such Subsidiary the policy of
insurance on the life of such employee contemplated by such Split-Dollar
Agreement.

                "Split-Dollar Program" shall mean an arrangement, established
under a Split-Dollar Agreement between the Borrower or any of its Subsidiaries
and an employee thereof (or one or more affiliates of such employee), whereby
the Borrower or such Subsidiary establishes a split-dollar life insurance
program for the benefit of such employee and agrees to pay non-scheduled
premiums under the life insurance policy issued in

 

 

 

 

 

 

 

18

-103-

 

 

 

 

 

connection therewith, subject to the obligation of such employee (or such
affiliate or affiliates) to reimburse the aggregate amount of such nonscheduled
premiums upon the termination of such program.

                "Subordinated Indebtedness" shall mean any other Indebtedness
incurred by any Credit Party which by its terms is specifically subordinated in
right of payment to the prior payment of the Credit Party Obligations.

                "Subordinated Debt Securities" shall mean any one of the 6 1/4%
Convertible Subordinated Debentures due March 31, 2007, in an original aggregate
principal amount of $140,000,000, issued by the Borrower pursuant to the
Subordinated Indenture (of which original principal amount, $73,328,440 is
outstanding as of the Closing Date), as such Subordinated Debt Securities may be
supplemented, amended or otherwise modified from time to time.

                "Subordinated Indenture" shall mean that certain Indenture,
dated as of April 1, 1997, by and among the Borrower and LaSalle National Bank,
as trustee, as supplemented, amended or otherwise modified from time to time.

                "Subsidiary" shall mean, as to any Person, a corporation,
partnership, limited liability company or other entity of which shares of stock
or other ownership interests having ordinary voting power (other than stock or
such other ownership interests having such power only by reason of the happening
of a contingency) to elect a majority of the board of directors or other
managers of such corporation, partnership, limited liability company or other
entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise qualified, all references to a "Subsidiary" or
to "Subsidiaries" in this Agreement shall refer to a Subsidiary or Subsidiaries
of the Borrower.

                "Taxes" shall have the meaning set forth in Section 2.15.

                "Tranche" shall mean the collective reference to LIBOR Rate
Loans whose Interest Periods begin and end on the same day. A Tranche may
sometimes be referred to as a "LIBOR Tranche".

                "Transfer Effective Date" shall have the meaning set forth in
each Commitment Transfer Supplement.

                "2.15 Certificate" shall have the meaning set forth in Section
2.15.

                "Type" shall mean, as to any Loan, its nature as an Alternate
Base Rate Loan or LIBOR Rate Loan, as the case may be.

                "Uncommitted Inventories" shall mean tobacco inventories for
which the Borrower has not received a Confirmed Order.

                "Voting Stock" means, with respect to any Person, Capital Stock
issued by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons

 

 

 

 

19

-104-

 

 

 

 

 

performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

                 Section 1.2     Other Definitional Provisions.

                a) Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the Notes or other Credit
Documents or any certificate or other document made or delivered pursuant
hereto.

                (b) The words "hereof", "herein" and "hereunder" and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
Subsection, Schedule and Exhibit references are to this Agreement unless
otherwise specified.

                (c) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

                 Section 1.3     Accounting Terms.

                Unless otherwise specified herein, all accounting terms used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements required to be delivered hereunder shall be
prepared in accordance with GAAP applied on a basis consistent with the most
recent audited consolidated financial statements of the Borrower delivered to
the Lenders; provided that, if the Borrower notifies the Administrative Agent
that it wishes to amend any covenant in Section 5.9 to eliminate the effect of
any change in GAAP on the operation of such covenant (or if the Administrative
Agent notifies the Borrower that the Required Lenders wish to amend Section 5.9
for such purpose), then the Borrower's compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the Borrower and the Required Lenders.

                The Borrower shall deliver to the Administrative Agent and each
Lender at the same time as the delivery of any annual or quarterly financial
statements given in accordance with the provisions of Section 5.1, (i) a
description in reasonable detail of any material change in the application of
accounting principles employed in the preparation of such financial statements
from those applied in the most recently preceding quarterly or annual financial
statements as to which no objection shall have been made in accordance with the
provisions above and (ii) a reasonable estimate of the effect on the financial
statements on account of such changes in application.

 

 

 

 

 

 

 

 

 

 

 

 

20

-105-

 

 

 

 

 

ARTICLE II



THE LOANS; AMOUNT AND TERMS

                 Section 2.1     Loans.

                (a) Commitment. During the Commitment Period, subject to the
terms and conditions hereof, each Lender severally agrees to make revolving
credit loans ("Loans") to the Borrower from time to time for the purposes
hereinafter set forth; provided, however, that (i) with regard to each Lender
individually, the sum of such Lender's share of outstanding Loans shall not
exceed such Lender's Commitment Percentage of the aggregate Revolving Committed
Amount as set forth in Schedule 2.1(a), and (ii) with regard to the Lenders
collectively, the sum of the aggregate amount of outstanding Loans shall not
exceed the lesser of (A) the Revolving Committed Amount and (B) the Borrowing
Base. For purposes hereof, the aggregate amount available hereunder shall be TWO
HUNDRED FIFTY MILLION DOLLARS ($250,000,000) (as such aggregate maximum amount
may be reduced from time to time as provided in Section 2.3, the "Revolving
Committed Amount"). Loans may consist of Alternate Base Rate Loans or LIBOR Rate
Loans, or a combination thereof, as the Borrower may request, and may be repaid
and reborrowed in accordance with the provisions hereof. LIBOR Rate Loans shall
be made by each Lender at its LIBOR Lending Office and Alternate Base Rate Loans
at its Domestic Lending Office.

                (b) Loan Borrowings.

                                (i)  Notice of Borrowing. The Borrower shall
request a Loan borrowing by delivering to the Administrative Agent a Notice of
Borrowing in the form attached hereto as Schedule 2.1(b)(i) (a "Notice of
Borrowing") (or telephone notice promptly confirmed in writing by delivering to
the Administrative Agent a Notice of Borrowing, which delivery may be by fax)
not later than 11:00 A.M. (Charlotte, North Carolina time) on the Business Day
prior to the date of the requested borrowing in the case of Alternate Base Rate
Loans, and on the third Business Day prior to the date of the requested
borrowing in the case of LIBOR Rate Loans. Each such request for borrowing shall
be irrevocable and shall specify (A) that a Loan is requested, (B) the date of
the requested borrowing (which shall be a Business Day), (C) the aggregate
principal amount to be borrowed, (D) whether the borrowing shall be comprised of
Alternate Base Rate Loans, LIBOR Rate Loans or a combination thereof, and if
LIBOR Rate Loans are requested, the Interest Period(s) therefor. If the Borrower
shall fail to specify in any such Notice of Borrowing (I) an applicable Interest
Period in the case of a LIBOR Rate Loan, then such notice shall be deemed to be
a request for an Interest Period of one month, or (II) the type of Loan
requested, then such notice shall be deemed to be a request for an Alternate
Base Rate Loan hereunder. The Administrative Agent shall give notice to each
Lender promptly upon receipt of each Notice of Borrowing, the contents thereof
and each such Lender's share thereof.

 

 

 

 

 

 

 

 

 

 

 

21

-106-

 

 

 

 

 

                                (ii)  Minimum Amounts. Each Loan borrowing shall
be in a minimum aggregate principal amount of (A) with respect to LIBOR Rate
Loans, $3,000,000 and integral multiples of $1,000,000 in excess thereof (or the
remaining amount of the Revolving Committed Amount, if less) or (B) with respect
to Alternate Base Rate Loans, $1,000,000 and integral multiples of $500,000 in
excess thereof (or the remaining amount of the Revolving Committed Amount, if
less).

                                (iii)  Advances. Each Lender will make its
Commitment Percentage of each Loan borrowing available to the Administrative
Agent for the account of the Borrower at the office of the Administrative Agent
specified in Schedule 9.2, or at such other office as the Administrative Agent
may designate in writing, by 1:00 P.M. (Charlotte, North Carolina time) on the
date specified in the applicable Notice of Borrowing in Dollars and in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the Borrower by the Administrative Agent by crediting the
account of the Borrower on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Lenders and in like
funds as received by the Administrative Agent.

                (c) Repayment. The principal amount of all Loans shall be due
and payable in full on the Maturity Date.

                (d) Interest. Subject to the provisions of Section 2.8, Loans
shall bear interest as follows:

                                (i)  Alternate Base Rate Loans. During such
periods as Loans shall be comprised of Alternate Base Rate Loans, each such
Alternate Base Rate Loan shall bear interest at a per annum rate equal to the
sum of the Alternate Base Rate plus the Applicable Percentage; and

                             (ii)  LIBOR Rate Loans. During such periods as
Loans shall be comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall
bear interest at a per annum rate equal to the sum of the LIBOR Rate plus the
Applicable Percentage.

                Interest on Loans shall be payable in arrears on each Interest
Payment Date.

                (e) Notes. Each Lender's Commitment Percentage of the Loans
shall be evidenced by a duly executed promissory note of the Borrower to such
Lender in substantially the form of Schedule 2.1(e).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22

-107-

 

 

 

 

 

                 Section 2.2     Fees.

                (a) Commitment Fee. In consideration of the Commitment, the
Borrower agrees to pay to the Administrative Agent for the ratable benefit of
the Lenders a commitment fee (the "Commitment Fee") in an amount equal to the
Applicable Percentage per annum on the average daily unused amount of the
aggregate Revolving Committed Amount. The Commitment Fee shall be payable
quarterly in arrears on the 15th day following the last day of each calendar
quarter for the prior calendar quarter.

                (b) Administrative Fee. The Borrower agrees to pay to the
Administrative Agent the annual administrative fee as described in the Fee
Letter.

                 Section 2.3     Commitment Reductions.

                (a) Voluntary Reductions. The Borrower shall have the right to
terminate or permanently reduce the unused portion of the Revolving Committed
Amount at any time or from time to time upon not less than five Business Days'
prior notice to the Administrative Agent (which shall notify the Lenders thereof
as soon as practicable) of each such termination or reduction, which notice
shall specify the effective date thereof and the amount of any such reduction
which shall be in a minimum amount of $10,000,000 or a whole multiple of
$1,000,000 in excess thereof and shall be irrevocable and effective upon receipt
by the Administrative Agent, provided that no such reduction or termination
shall be permitted if after giving effect thereto, and to any prepayments of the
Loans made on the effective date thereof, the sum of the then outstanding
aggregate principal amount of the Loans would exceed the lesser of (i) the
Revolving Committed Amount or (ii) the Borrowing Base.

                (b) Maturity Date. The Commitment shall automatically terminate
on the Maturity Date.

                 Section 2.4     Prepayments.

                (a) Optional Prepayments. The Borrower shall have the right to
prepay Loans in whole or in part from time to time; provided, however, that each
partial prepayment of Loans shall be in a minimum principal amount of
$10,000,000 and integral multiples of $1,000,000 in excess thereof. The Borrower
shall give three Business Days' irrevocable notice in the case of LIBOR Rate
Loans and one Business Day's irrevocable notice in the case of Alternate Base
Rate Loans, to the Administrative Agent (which shall notify the Lenders thereof
as soon as practicable). Amounts prepaid under this Section 2.4(a) shall be
applied first to Alternate Base Rate Loans and then to LIBOR Rate Loans in
direct order of Interest Period maturities. All prepayments under this Section
2.4(a) shall be subject to Section 2.14, but otherwise without premium or
penalty. Interest accrued through the date of prepayment on the principal amount
prepaid shall be payable on the next occurring Interest Payment Date that would
have occurred had such loan not been prepaid or, at the request of the
Administrative

 

 

 

 

 

 

 

 

 

 

23

-108-

 

 

 

 

 

 

Agent, such interest shall be payable on any date that a prepayment is made
hereunder. Amounts prepaid on the Loans may be reborrowed in accordance with the
terms hereof.

                (b) Mandatory Prepayments.

                                (i)  Revolving Committed Amount. If at any time
after the Closing Date, the sum of the aggregate principal amount of outstanding
Loans shall exceed the lesser of (A) the Revolving Committed Amount or (B) the
Borrowing Base, the Borrower immediately shall prepay the Loans in an amount
sufficient to eliminate such excess.

                                (ii)  Application of Mandatory Prepayments. All
amounts required to be paid pursuant to this Section 2.4(b) shall be applied
first to Alternate Base Rate Loans and then to LIBOR Rate Loans in direct order
of Interest Period maturities. All prepayments under this Section 2.4(b) shall
be subject to Section 2.14 and be accompanied by interest on the principal
amount prepaid through the date of prepayment.

                 Section 2.5     Minimum Principal Amount of Tranches.

                All borrowings, payments and prepayments in respect of the Loans
shall be in such amounts and be made pursuant to such elections so that after
giving effect thereto the aggregate principal amount of the Loans comprising any
Tranche shall not be less than with respect to (i) LIBOR Rate Loans, $3,000,000
or a whole multiple of $1,000,000 in excess thereof and (ii) Alternate Base Rate
Loans, $1,000,000 or a whole multiple of $500,000 in excess thereof.

                 Section 2.6     Default Rate and Payment Dates.

                Upon the occurrence, and during the continuance, of an Event of
Default, the principal of and, to the extent permitted by law, interest on the
Loans and any other amounts owing hereunder or under the other Credit Documents
shall bear interest, payable on demand, at a per annum rate 2% greater than the
rate which would otherwise be applicable (or if no rate is applicable, whether
in respect of interest, fees or other amounts, then the Alternate Base Rate plus
the highest Applicable Percentage (Level V) plus 2%).

                 Section 2.7     Conversion Options.

                (a) The Borrower may elect from time to time to convert
Alternate Base Rate Loans to LIBOR Rate Loans, by giving the Administrative
Agent irrevocable written notice of such election not later than 11:00 a.m.
(Charlotte, North Carolina time) on the date which is three Business Days prior
to the requested date of conversion. A form of Notice of Conversion/Extension is
attached as Schedule 2.7. If the date upon which an Alternate Base Rate Loan is
to be converted to a LIBOR Rate Loan is not a Business Day, then such conversion
shall be made on the next succeeding Business Day and during the period from
such last day of an Interest Period to such succeeding Business Day such Loan
shall bear interest as if it were an Alternate Base Rate Loan.

 

 

 

 

 

 

 

24

-109-

 

 

 

 

 

All or any part of outstanding Alternate Base Rate Loans may be converted as
provided herein, provided that (i)

no Loan may be converted into a LIBOR Rate Loan when any Default or Event of
Default has occurred and is continuing and (ii) partial conversions shall be in
an aggregate principal amount of $3,000,000 or a whole multiple of $1,000,000 in
excess thereof.

                (b) Any LIBOR Rate Loans may be continued as such upon the
expiration of an Interest Period with respect thereto by compliance by the
Borrower with the notice provisions contained in Section 2.7(a); provided, that
no LIBOR Rate Loan may be continued as such when any Default or Event of Default
has occurred and is continuing, in which case such Loan shall be automatically
converted to an Alternate Base Rate Loan at the end of the applicable Interest
Period with respect thereto. If the Borrower shall fail to give timely notice of
an election to continue a LIBOR Rate Loan, or the continuation of LIBOR Rate
Loans is not permitted hereunder, such LIBOR Rate Loans shall be automatically
converted to Alternate Base Rate Loans at the end of the applicable Interest
Period with respect thereto.

                 Section 2.8     Computation of Interest and Fees.

                (a) Interest payable hereunder with respect to Alternate Base
Rate Loans based on the Prime Rate shall be calculated on the basis of a year of
365 days (or 366 days, as applicable) for the actual days elapsed. All other
fees, interest and all other amounts payable hereunder shall be calculated on
the basis of a 360 day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the Lenders of each
determination of a LIBOR Rate on the Business Day of the determination thereof.
Any change in the interest rate on a Loan resulting from a change in the
Alternate Base Rate shall become effective as of the opening of business on the
day on which such change in the Alternate Base Rate shall become effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of the effective date and the amount of each such change.

                (b) Each determination of an interest rate by the Administrative
Agent pursuant to any provision of this Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the computations used by the Administrative Agent
in determining any interest rate.

                 Section 2.9     Pro Rata Treatment and Payments.

                (a) Each borrowing of Loans and any reduction of the Commitments
shall be made pro rata according to the respective Commitment Percentages of the
Lenders. Each payment under this Agreement or any Note shall be applied, first,
to any fees then due and owing by the Borrower pursuant to Section 2.2, second,
to interest then due and owing in respect of the Notes of the Borrower and,
third, to principal then due and owing hereunder and under the Notes of the
Borrower. Each payment on account of any fees pursuant to Section 2.2 shall be
made pro rata in accordance with the respective amounts due and owing. Each
payment

 

 

 

 

 

 

 

 

 

25

-110-

 

 

 

 

(other than prepayments) by the Borrower on account of principal of and interest
on the Loans, shall be made pro rata according to the respective amounts due and
owing in accordance with Section 2.4 hereof. Each optional prepayment on account
of principal of the Loans shall be applied to such of the Loans as the Borrower
may designate (to be applied pro rata among the Lenders). Each mandatory
prepayment on account of principal of the Loans shall be applied in accordance
with Section 2.4(b); provided, that prepayments made pursuant to Section 2.12
shall be applied in accordance with such section. All payments (including
prepayments) to be made by the Borrower on account of principal, interest and
fees shall be made without defense, set-off or counterclaim and shall be made to
the Administrative Agent for the account of the Lenders at the Administrative
Agent's office specified on Schedule 9.2 in Dollars and in immediately available
funds not later than 1:00 P.M. (Charlotte, North Carolina time) on the date when
due. The Administrative Agent shall distribute such payments to the Lenders
entitled thereto promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the LIBOR Rate Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension. If
any payment on a LIBOR Rate Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.

                (b) Allocation of Payments After Event of Default.
Notwithstanding any other provisions of this Agreement to the contrary, after
the occurrence and during the continuance of an Event of Default, all amounts
collected or received by the Administrative Agent or any Lender on account of
the Credit Party Obligations or any other amounts outstanding under any of the
Credit Documents shall be paid over or delivered as follows:

                FIRST, to the payment of all reasonable out-of-pocket costs and
expenses (including without limitation reasonable attorneys' fees) of the
Administrative Agent in connection with enforcing the rights of the Lenders
under the Credit Documents;

                SECOND, to payment of any fees owed to the Administrative Agent;

                THIRD, to the payment of all reasonable out-of-pocket costs and
expenses (including without limitation, reasonable attorneys' fees) of each of
the Lenders in connection with enforcing its rights under the Credit Documents
or otherwise with respect to the Credit Party Obligations owing to such Lender;

                FOURTH, to the payment of all of the Credit Party Obligations
consisting of accrued fees and interest;

 

 

 

 

 

 

 

 

 

 

 

 

 

26

-111-

 

 

 

 

 

                FIFTH, to the payment of the outstanding principal amount of the
Credit Party Obligations;

                SIXTH, to all other Credit Party Obligations and other
obligations which shall have become due and payable under the Credit Documents
or otherwise and not repaid pursuant to clauses "FIRST" through "FIFTH" above;
and

                SEVENTH, to the payment of the surplus, if any, to whoever may
be lawfully entitled to receive such surplus.

                In carrying out the foregoing, (i) amounts received shall be
applied in the numerical order provided until exhausted prior to application to
the next succeeding category; and (ii) each of the Lenders shall receive an
amount equal to its pro rata share (based on the proportion that the then
outstanding Loans held by such Lender bears to the aggregate then outstanding
Loans) of amounts available to be applied pursuant to clauses "THIRD", "FOURTH",
"FIFTH" and "SIXTH" above.

                 Section 2.10     Non-Receipt of Funds by the Administrative
Agent.

                (a) Unless the Administrative Agent shall have been notified in
writing by a Lender prior to the date a Loan is to be made by such Lender (which
notice shall be effective upon receipt) that such Lender does not intend to make
the proceeds of such Loan available to the Administrative Agent, the
Administrative Agent may assume that such Lender has made such proceeds
available to the Administrative Agent on such date, and the Administrative Agent
may in reliance upon such assumption (but shall not be required to) make
available to the Borrower a corresponding amount. If such corresponding amount
is not in fact made available to the Administrative Agent, the Administrative
Agent shall be able to recover such corresponding amount from such Lender. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent's demand therefor, the Administrative Agent will promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent. The Administrative Agent shall also be
entitled to recover from the Lender or the Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a per annum rate equal to (i) from the Borrower at the
applicable rate for the applicable borrowing pursuant to the Notice of Borrowing
and (ii) from a Lender at the Federal Funds Effective Rate.

                (b) Unless the Administrative Agent shall have been notified in
writing by the Borrower, prior to the date on which any payment is due from it
hereunder (which notice shall be effective upon receipt) that the Borrower does
not intend to make such payment, the Administrative Agent may assume that the
Borrower has made such payment when due, and the Administrative Agent may in
reliance upon such assumption (but shall not be required to) make available to
each Lender on such payment date an amount equal to the portion of such assumed
payment to which such Lender is entitled hereunder, and if the Borrower has not
in fact made such

 

 

 

 

 

 

 

 

 

27

-112-

 

 

 

 

payment to the Administrative Agent, such Lender shall, on demand, repay to the
Administrative Agent the amount made available to such Lender. If such amount is
repaid to the Administrative Agent on a date after the date such amount was made
available to such Lender, such Lender shall pay to the Administrative Agent on
demand interest on such amount in respect of each day from the date such amount
was made available by the Administrative Agent to such Lender to the date such
amount is recovered by the Administrative Agent at a per annum rate equal to the
Federal Funds Effective Rate.

                (c) A certificate of the Administrative Agent submitted to the
Borrower or any Lender with respect to any amount owing under this Section 2.10
shall be conclusive in the absence of manifest error.

                 Section 2.11     Inability to Determine Interest Rate.

                Notwithstanding any other provision of this Agreement, if (i)
the Administrative Agent shall reasonably determine (which determination shall
be conclusive and binding absent manifest error) that, by reason of
circumstances affecting the relevant market, reasonable and adequate means do
not exist for ascertaining LIBOR for such Interest Period, or (ii) the Required
Lenders shall reasonably determine that the LIBOR Rate does not adequately and
fairly reflect the cost to such Lenders of funding LIBOR Rate Loans that the
Borrower has requested be outstanding as a LIBOR Tranche during such Interest
Period, the Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Borrower, and the Lenders at least
two Business Days prior to the first day of such Interest Period. Unless the
Borrower shall have notified the Administrative Agent upon receipt of such
telephone notice that it wishes to rescind or modify its request regarding such
LIBOR Rate Loans, any Loans that were requested to be made as LIBOR Rate Loans
shall be made as Alternate Base Rate Loans and any Loans that were requested to
be converted into or continued as LIBOR Rate Loans shall be converted into
Alternate Base Rate Loans. Until any such notice has been withdrawn by the
Administrative Agent, no further Loans shall be made as, continued as, or
converted into, LIBOR Rate Loans for the Interest Periods so affected.

                 Section 2.12     Illegality.



                Notwithstanding any other provision of this Agreement, if the
adoption of or any change after the date hereof in any Requirement of Law or in
the interpretation or application thereof by the relevant Governmental Authority
to any Lender shall make it unlawful for such Lender or its LIBOR Lending Office
to make or maintain LIBOR Rate Loans as contemplated by this Agreement or to
obtain in the interbank eurodollar market through its LIBOR Lending Office the
funds with which to make such Loans, (a) such Lender shall promptly notify the
Administrative Agent and the Borrower thereof, (b) the commitment of such Lender
hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans as such shall
forthwith be suspended until the Administrative Agent shall give notice that the
condition or situation which gave rise to the suspension shall no longer exist,
and (c) such Lender's Loans then outstanding as LIBOR Rate Loans, if any, shall
be converted on the last day of the Interest Period for such Loans or within
such earlier period as required by law as Alternate Base Rate Loans. The
Borrower hereby agrees promptly to pay any Lender, upon its

 

 

 

 

 

 

 

 

 

28

-113-



 

 

 

 

demand, any additional amounts necessary to compensate such Lender for actual
and direct costs (but not including anticipated profits) reasonably incurred by
such Lender in making any repayment in accordance with this Section including,
but not limited to, any interest or fees payable by such Lender to lenders of
funds obtained by it in order to make or maintain its LIBOR Rate Loans
hereunder. A certificate as to any additional amounts payable pursuant to this
Section submitted by such Lender, through the Administrative Agent, to the
Borrower shall be conclusive in the absence of manifest error. Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
LIBOR Lending Office) to avoid or to minimize any amounts which may otherwise be
payable pursuant to this Section; provided, however, that such efforts shall not
cause the imposition on such Lender of any additional costs or legal or
regulatory burdens reasonably deemed by such Lender to be material.

                 Section 2.13     Requirements of Law.

                (a) If the adoption of or any change in any Requirement of Law
or in the interpretation or application thereof or compliance by any Lender with
any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the date hereof:

                           (i)  shall subject such Lender to any tax of any kind
whatsoever with respect to any LIBOR Rate Loan made by it, or change the basis
of taxation of payments to such Lender in respect thereof (except for changes in
the rate of tax on the overall net income of such Lender);

                            (ii)  shall impose, modify or hold applicable any
reserve, special deposit, compulsory loan or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances, loans
or other extensions of credit by, or any other acquisition of funds by, any
office of such Lender which is not otherwise included in the determination of
the LIBOR Rate hereunder; or

                            (iii)  shall impose on such Lender any other
condition;

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining LIBOR Rate Loans or to reduce any amount receivable
hereunder or under any Note, then, in any such case, the Borrower shall promptly
pay such Lender, upon its demand, any additional amounts necessary to compensate
such Lender for such additional cost or reduced amount receivable which such
Lender reasonably deems to be material as determined by such Lender with respect
to its LIBOR Rate Loans. A certificate as to any additional amounts payable
pursuant to this Section submitted by such Lender, through the Administrative
Agent, to the Borrower shall be conclusive in the absence of manifest error.
Each Lender agrees to use reasonable efforts (including reasonable efforts to
change its Domestic Lending Office or LIBOR Lending Office, as the case may be)
to avoid or to minimize any amounts which might otherwise be payable pursuant to
this paragraph of this Section; provided, however, that such efforts shall not
cause the imposition on such Lender of any additional

 

 

 

 

 

 

 

 

 

 

29

-114-



 

 

 

 

 

 

costs or legal or regulatory burdens reasonably deemed by such Lender to be
material.

                (b) If any Lender shall have reasonably determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof or compliance by such Lender or
any corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any central bank
or Governmental Authority made subsequent to the date hereof does or shall have
the effect of reducing the rate of return on such Lender's or such corporation's
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender's or such
corporation's policies with respect to capital adequacy) by an amount reasonably
deemed by such Lender to be material, then from time to time, within fifteen
(15) days after demand by such Lender, the Borrower shall pay to such Lender
such additional amount as shall be certified by such Lender as being required to
compensate it for such reduction. Such a certificate as to any additional
amounts payable under this Section submitted by a Lender (which certificate
shall include a description of the basis for the computation), through the
Administrative Agent, to the Borrower shall be conclusive absent manifest error.

                (c) The agreements in this Section 2.13 shall survive the
termination of this Agreement and payment of the Notes for a period of thirty
(30) days after the Maturity Date.

                 Section 2.14     Indemnity.

                The Borrower hereby agrees to indemnify each Lender and to hold
such Lender harmless from any funding loss or expense which such Lender may
sustain or incur as a consequence of (a) default by the Borrower in payment of
the principal amount of or interest on any Loan by such Lender in accordance
with the terms hereof, (b) default by the Borrower in accepting a borrowing
after the Borrower has given a Notice of Borrowing in accordance with the terms
hereof, (c) default by the Borrower in making any prepayment after the Borrower
has given a notice therefor in accordance with the terms hereof, and/or (d) the
making by the Borrower of a prepayment of a Loan, or the conversion thereof, on
a day which is not the last day of the Interest Period with respect thereto, in
each case including, but not limited to, any such loss or expense arising from
interest or fees payable by such Lender to lenders of funds obtained by it in
order to maintain its Loans hereunder. A certificate as to any additional
amounts payable pursuant to this Section submitted by any Lender, through the
Administrative Agent, to the Borrower (which certificate must be delivered to
the Administrative Agent within thirty days following such default, prepayment
or conversion) shall be conclusive in the absence of manifest error. The
agreements in this Section shall survive termination of this Agreement and
payment of the Notes and all other amounts payable hereunder.

 

 

 

 

 

 

 

 

 

 

 

 

 

30

-115-



 

 

 

 

                 Section 2.15     Taxes.

                (a) Any and all payments by the Borrower hereunder or under the
Notes shall be made, in accordance with Section 2.9 free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding in the case of each Lender and the Administrative Agent, taxes imposed
on or measured by all or part of its net income, and franchise taxes imposed on
it, by the jurisdiction under the laws of which such Lender or the
Administrative Agent (as the case may be) is organized or any political
subdivision thereof or, in the case of each Lender, by the jurisdiction of such
Lender's Applicable Lending Office or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as "Taxes"). If the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note to any Lender or the Administrative Agent, (i) the
sum payable shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.15) such Lender or the Administrative Agent (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.

               (b)& #9;In addition, the Borrower agrees to pay any present or
future stamp, documentary or intangibles taxes or any other similar taxes,
charges or levies which arise from any payment made hereunder or under the Notes
or from the execution, delivery or registration of, or otherwise with respect
to, this Agreement, the Notes or any of the other Loan Documents (hereinafter
referred to as "Other Taxes").

               (c)& #9;The Borrower will indemnify each Lender and the
Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.15) paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within thirty (30) days from the date such
Lender or the Administrative Agent (as the case may be) makes written demand
therefor. The Administrative Agent or any Lender claiming indemnification
pursuant to this Section 2.15(c) shall make written demand therefor no later
than one (1) year after the earlier of (i) the date on which such Lender or the
Administrative Agent makes payment of such Taxes or Other Taxes and (ii) the
date on which the appropriate Governmental Authority makes written demand on
such Lender or the Administrative Agent for payment of such Taxes or Other
Taxes.

                (d) If a Lender or the Administrative Agent shall become
entitled to claim a refund, credit or reduction in respect of Taxes or Other
Taxes as to which it has been indemnified by the Borrower, or with respect to
which the Borrower has made payments pursuant to this Section 2.15, such Lender
or the Administrative Agent shall, within ninety (90) days after receipt of a
written request by the Borrower and at Borrower's sole expense, make an
appropriate filing or claim with the appropriate Governmental Authority to

 

 

 

 

 

 

 

 

 

31

-116-



 

 

 

 

obtain or use such refund, credit or reduction. Upon a written request of the
Borrower, each Lender or the Administrative Agent shall use reasonable efforts
to cooperate with the Borrower in determining whether or not the Administrative
Agent or such Lender is entitled to such a refund, credit or reduction. If a
Lender or the Administrative Agent receives a refund or realizes the benefit of
a credit or reduction in respect of any such Taxes or other Taxes (whether or
not as a result of a filing or claim made pursuant to the first sentence of this
paragraph), such Lender or the Administrative Agent shall within ninety (90)
days from the date of such receipt or realization pay over the amount of such
refund, credit or reduction to the Borrower (but only to the extent of indemnity
payments made or other amounts paid by the Borrower under this Section 2.15 with
respect to such Taxes or Other Taxes), net of all reasonable out-of-pocket
expenses of such Lender or the Administrative Agent and without interest (other
than interest paid by the relevant Governmental Authority with respect to such
refund, credit or reduction); provided that the Borrower (upon the written
request of such Lender or the Administrative Agent) agrees to repay the amount
paid over to the Borrower to such Lender or the Administrative Agent (together
with any interest payable to the relevant Governmental Authority) in the event
such Lender or the Administrative Agent is required to repay such refund, credit
or reduction to such Governmental Authority.

                (e) Within forty-five (45) days after the date of any payment of
Taxes by the Borrower, the Borrower will furnish to the Administrative Agent, at
its address set forth on Section 2.1(a), the original or a certified copy of a
receipt (if any) evidencing payment thereof.

               (f)& #9;Each Lender that is a non-resident alien or is organized
under the laws of a jurisdiction outside the United States, on or prior to the
date of its execution and delivery of this Agreement (or, in the case of any
Person becoming a Lender after the Closing Date, on or prior to the effective
date of the Commitment Transfer Supplement pursuant to which it becomes a
Lender), from time to time thereafter if requested in writing by the Borrower,
and upon any change in designation of the Lender's Applicable Lending Office
(but only so long as such Lender remains lawfully able to do so), shall provide
each of the Borrower and the Administrative Agent (i) if such Lender is not a
bank within the meaning of Section 881(c)(3)(A) of the Code, a duly completed
original U.S. Treasury Department Form W-8 (or successor form) certifying that
such Lender is not a United States citizen or resident (or that such Lender is
filing for a foreign corporation, partnership, estate or trust) and providing
the name and address of the Lender, together with a certificate representing
that it is not a bank within the meaning of Section 881(c)(3)(A) of the Code and
is not a ten percent (10%) shareholder (within the meaning of Section
871(h)(3)(B) of the Code) with respect to the Borrower, or (ii) if such Lender
is a bank within the meaning of Section 881(c)(3)(A) of the Code, a duly
completed original U.S. Treasury Department Form W-8 BEN or Form W-8 ECI (or
successor form), whichever is applicable, properly claiming complete exemption
from United States withholding tax on payments by the Borrower pursuant to this
Agreement and under the Notes.

                (g) The Borrower shall not be required to indemnify any Lender
or the Administrative Agent, or to pay any other amount to any such Lender, in
respect of any Tax pursuant to this Section 2.15 to the extent that:

 

 

 

 

 

 

 

 

 

 

32

-117-



 

 

 

 

(i) in the case of a Lender that is a non-resident alien or is organized under
the laws of a jurisdiction outside the United States, the obligation to make
such indemnification or to pay such other amount would not have arisen but for a
failure by such non-resident Lender to comply with the provisions of Section
2.15(f), unless such failure is due to a change in law occurring subsequent to
the date on which a form originally was required to be provided; provided,
however, that should a Lender be subject to withholding Tax because of such
failure, the Borrower shall take such steps (at Lender's expense) as the Lender
shall reasonably request in writing to assist the Lender to recover such Tax; or
(ii) such Tax was applicable on the date such Lender or Administrative Agent
became a party to this Agreement or, with respect to payments to a new
Applicable Lending Office, the date such Lender designated such Applicable
Lending Office; provided, however, that this clause (ii) shall not apply to any
Lender or new Applicable Lending Office that becomes a Lender or Applicable
Lending Office as a result of an assignment or designation made at the request
of the Borrower, and provided further that this clause (ii) shall not apply to
the extent the indemnity payment or other amount any transferee Lender, or a
Lender through a new Applicable Lending Office, would be entitled to receive
does not exceed the indemnity payment or other amount that the Lender making the
assignment, or making the designation of such new Applicable Lending Office,
would have been entitled to receive in the absence of such assignment or
designation.

                (h) In the event that a Lender that originally provided such
form as may be required under Section 2.15(f) thereafter ceases to qualify for
complete exemption from United States withholding tax, such Lender may assign
its interest under this Agreement to any Eligible Assignee in accordance with
Section 9.6 and such Eligible Assignee shall be entitled to the same benefits
under this Section 2.15 as the assignor provided that the rate of United States
withholding tax (and the rate of any Taxes or Other Taxes) applicable to such
Eligible Assignee shall not exceed the rate then applicable to the assignor.

                                (i)  The agreements in this Section 2.15 shall
survive the termination of this Agreement and the payment of the Notes for a
period of thirty (30) days after the Maturity Date.

                 Section 2.16     Extension of Maturity Date.

                The Borrower may, not earlier than 120 days and not later than
90 days prior to the Maturity Date (or each anniversary date thereafter if the
Maturity Date is extended), by notice to the Lenders, make written request of
the Lenders to extend the Maturity Date for an additional one year period. Each
Lender shall make a determination not later than 60 days after receipt of the
extension request as to whether or not it will agree to extend the Maturity Date
as requested; provided, however, that failure by any Lender to make a timely
response to the Borrower's request for extension of the Maturity Date shall be
deemed to constitute a refusal by the Lender to extend the Maturity Date. If, in
response to a request for an extension of the Maturity Date, one or more Lenders
shall fail to agree to the requested extension (the "Disapproving Lenders"),
then provided that the requested extension is approved by Lenders holding at
least 51% of the Commitments hereunder (the "Approving Lenders"), the revolving
credit facility may be extended and continued at a lower aggregate amount equal
to the Commitments held by the Approving Lenders. In any such case, (i) the
Maturity Date

 

 

 

 

 

 

 

 

 

33

-118-



 

 

 

 

relating to the Commitments held by the Disapproving Lenders shall remain as
then in effect with repayment of the Loans and other amounts outstanding that
are owing to such Disapproving Lenders being due on such date and termination of
their respective Commitments on such date, (ii) the Maturity Date relating to
the Commitments held by the Approving Lenders shall be extended by an additional
one year period, and (iii) the Borrower may, at its own expense with the
assistance of the Administrative Agent, subject to the terms of Section 9.6,
make arrangements for another bank or financial institution to acquire, in whole
or in part, the Commitment of any Disapproving Lender. Where any such
arrangements are made for another bank or financial institution to acquire the
Commitment of a Disapproving Lender, or any portion thereof, then upon payment
of the Loans and other amounts outstanding that are owing to such Disapproving
Lender and termination of its Commitment relating thereto, such Disapproving
Lender shall promptly transfer and assign, in whole or in part, as requested,
without recourse (in accordance with and subject to the provisions of Section
9.6), all or part of its interests, rights and obligations under this Agreement
to such bank or financial institution which shall assume such assigned
obligations.

 

ARTICLE III



REPRESENTATIONS AND WARRANTIES

                To induce the Lenders to enter into this Agreement and to make
the Extensions of Credit herein provided for, each of the Credit Parties hereby
represents and warrants to the Administrative Agent and to each Lender that:

                 Section 3.1     Financial Condition.

                (a) The consolidated balance sheet of the Borrower and its
Subsidiaries as of June 30, 1999 and the related consolidated statements of
income, cash flows and stockholders' equity for the fiscal year then ended,
reported on by PricewaterhouseCoopers LLP and set forth in the Borrower's 1999
Form 10-K, a copy of which has been delivered to each of the Lenders, fairly
present, in conformity with GAAP, the consolidated financial position of the
Borrower and its Subsidiaries as of such date and the consolidated results of
operations and cash flows for such fiscal year. The Borrower and its
Subsidiaries did not, as of June 30, 1999, have any material contingent
obligation, contingent liability or liability for taxes, long-term lease or
unusual forward or long-term commitment, which is not reflected in any of such
financial statements or notes thereto.

                (b) The unaudited consolidated balance sheet of the Borrower and
its Subsidiaries as of March 31, 2000 and the related unaudited consolidated
statements of income, cash flows and stockholders' equity for the nine months
then ended, set forth in the Borrower's Quarterly Report for the fiscal quarter
ended March 31, 2000 as filed with the Securities and Exchange Commission on
Form 10-Q, a copy of which has been delivered to each of the Lenders, fairly
present, in conformity with GAAP applied on a basis consistent with the
financial statements referred to in paragraph (a), the consolidated financial
position of the Borrower and its Subsidiaries as of such date and the
consolidated results of operations and cash flows for such nine-month period
(subject to normal year-end adjustments).

 

 

 

 

 

 

 

34

-119-



 

 

 

 

 

                 Section 3.2     No Change.

                Except for those matters disclosed in the Confidential
Information Memorandum dated May 2000 provided by the Borrower to the Lenders
(which the Borrower does not believe could reasonably be expected to have a
Material Adverse Effect) and since June 30, 1999 there has been no development
or event which has had or could reasonably be expected to have a Material
Adverse Effect.

                 Section 3.3     Corporate Existence; Compliance with Law.

                Each of the Credit Parties (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the requisite power and authority and the legal right to
own and operate all its material property, to lease the material property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) is duly qualified to conduct business and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification except to the extent that
the failure to so qualify or be in good standing could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

                 Section 3.4     Corporate Power; Authorization; Enforceable
Obligations; No Consents.

                Each of the Borrower and the other Credit Parties has full power
and authority and the legal right to make, deliver and perform the Credit
Documents to which it is party and has taken all necessary limited liability
company or corporate action to authorize the execution, delivery and performance
by it of the Credit Documents to which it is party. No consent or authorization
of, filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the borrowings
hereunder or with the execution, delivery or performance of any Credit Document
by the Borrower or the other Credit Parties (other than those which have been
obtained) or with the validity or enforceability of any Credit Document against
the Borrower or the other Credit Parties. Each Credit Document to which it is a
party has been duly executed and delivered on behalf of the Borrower or the
other Credit Parties, as the case may be. Each Credit Document to which it is a
party constitutes a legal, valid and binding obligation of the Borrower or the
other Credit Parties, as the case may be, enforceable against the Borrower or
such other Credit Party, as the case may be, in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

 

 

 

 

 

 

 

 

 

 

 

 

35

-120-



 

 

 

 

                 Section 3.5     No Legal Bar; No Default.

                The execution, delivery and performance of the Credit Documents,
the borrowings thereunder and the use of the proceeds of the Loans will not
violate any Requirement of Law, any organizational document or any material
Contractual Obligation of the Borrower or its Subsidiaries (except those as to
which waivers or consents have been obtained), and will not result in, or
require, the creation or imposition of any Lien on any of its or their
respective properties or revenues pursuant to any Requirement of Law or
Contractual Obligation. Neither the Borrower nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect which could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

                 Section 3.6     No Material Litigation.

                No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the best knowledge of the
Borrower, threatened by or against the Borrower or any of its Subsidiaries or
against any of its or their respective properties or revenues (a) with respect
to the Credit Documents or any Loan or any of the transactions contemplated
hereby, or (b) which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect.

                 Section 3.7     Investment Company Act.

                Neither the Borrower nor any Credit Party is an "investment
company", or a company "controlled" by an "investment company", within the
meaning of the Investment Company Act of 1940, as amended.

                 Section 3.8     Margin Regulations.

                No part of the proceeds of any Loan hereunder will be used
directly or indirectly for any purpose which violates, or which would be
inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System as now and from time to time hereafter
in effect. The Borrower and its Subsidiaries taken as a group do not own "margin
stock" except as identified in the financial statements referred to in Section
3.1 and the aggregate value of all "margin stock" owned by the Credit Parties
taken as a group does not exceed 25% of the value of their assets.

                 Section 3.9     ERISA.

                Neither a Reportable Event nor an "accumulated funding
deficiency" (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan is
in compliance in all material respects with the applicable provisions of ERISA
and the Code, except to the extent that any such occurrence or failure to comply
would not reasonably be expected to have a Material Adverse Effect. No
termination of a Single Employer Plan has occurred resulting in any liability
that has remained underfunded,

 

 

 

 

 

 

 

 

36

-121-



 

 

 

 

 

and no Lien in favor of the PBGC or a Plan has arisen, during such five-year
period which could reasonably be expected to have a Material Adverse Effect. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by an amount which, as determined in accordance with GAAP, could
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any Commonly Controlled Entity is currently subject to any liability for a
complete or partial withdrawal from a Multiemployer Plan which could reasonably
be expected to have a Material Adverse Effect.

                 Section 3.10     Environmental Matters.

                (a) The on-going operations of the Borrower and each of its
Subsidiaries comply in all respects with all Environmental Laws, except such
non-compliance which would not (if enforced in accordance with applicable law)
result in liability in excess of $2,000,000 in the aggregate.

                (b) Except as specifically disclosed in Schedule 3.10, the
Borrower and each of its Subsidiaries have obtained all licenses, permits,
authorizations and registrations required under any Environmental Law
("Environmental Permits") and necessary for their respective ordinary course
operations, no Governmental Authority responsible for such Environmental Permits
has threatened to revoke, refuse to reissue or materially limit such
Environmental Permits, and the Borrower and each of its Subsidiaries are in
compliance with all material terms and conditions of such Environmental Permits.

                (c) Except as specifically disclosed in Schedule 3.10, none of
the Borrower, any of its Subsidiaries or any of their respective present assets
or operations, is subject to, any outstanding written order from, or agreement
with, any Governmental Authority, nor subject to any judicial or docketed
administrative proceeding, respecting any Environmental Law, Environmental Claim
or Hazardous Material.

                (d) Except as specifically disclosed in Schedule 3.10, there are
no Hazardous Materials or other conditions or circumstances existing with
respect to any assets, or arising from operations prior to the Closing Date, of
the Borrower, any of its Subsidiaries or any of their respective predecessors
that would reasonably be expected to give rise to Environmental Claims with a
potential liability to the Borrower and its Subsidiaries in excess of $1,000,000
in the aggregate for any such condition, circumstance or assets. In addition,
(i) to the knowledge of the Borrower, neither the Borrower nor any of its
Subsidiaries has any underground storage tanks (x) that are not properly
registered or permitted under applicable Environmental Laws, or (y) that are
leaking or disposing of Hazardous Materials, and (ii) to the extent required by
applicable Environmental Law, the Borrower and its Subsidiaries have notified
all of their employees of the existence, if any, of any health hazard arising
from the conditions of their employment and have met all material notification
requirements under all Environmental Laws.

 

 

 

 

 

 

 

 

 

 

37

-122-



 

 

 

 

 

                 Section 3.11     Use of Proceeds.

                The proceeds of the Loans hereunder shall be used solely by the
Borrower to (i) refinance certain existing Indebtedness of the Credit Parties
and (ii) provide for working capital, capital expenditures and other general
corporate purposes.

                 Section 3.12     Subsidiaries.

                Set forth on Schedule 3.12 is a complete and accurate list of
all Subsidiaries of the Borrower and the percentage of ownership of the Borrower
with respect to each such entity.

                 Section 3.13     Ownership.

                Each of the Credit Parties is the owner of, and has good and
marketable title to, all of its respective assets, except as may be permitted
pursuant Section 6.13 hereof, and none of such assets is subject to any Lien
other than Permitted Liens.

                 Section 3.14     Indebtedness.

                Except as otherwise permitted under Section 6.1, the Credit
Parties have no Indebtedness. Set forth on Schedule 3.14 is a listing of all
Indebtedness of the Credit Parties in an amount in excess of $1,000,000
outstanding as of the date hereof.

                 Section 3.15     Taxes.

                Each of the Credit Parties has filed, or caused to be filed, all
tax returns (federal, state, local and foreign) required to be filed and paid
(a) all amounts of taxes shown thereon to be due (including interest and
penalties) and (b) all other taxes, fees, assessments and other governmental
charges (including mortgage recording taxes, documentary stamp taxes and
intangibles taxes) owing by it, except for such taxes (i) which are not yet
delinquent or (ii) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP. Neither the Borrower nor any of its Subsidiaries is aware
as of the Closing Date of any proposed tax assessments against them or any of
their Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.

                 Section 3.16     Intellectual Property.

                Each of the Credit Parties owns, or has the legal right to use,
all patents, trademarks, tradenames, copyrights, technology, know-how and
processes necessary for each of them to conduct its business as currently
conducted. No claim has been asserted and is pending by any Person challenging
or questioning the use of any such intellectual property or the validity or
effectiveness of any such intellectual property, nor does the Borrower or any of
its Subsidiaries know of any such claim, and, to the knowledge of the Borrower
or any of its Subsidiaries, the use of such intellectual property by the
Borrower or any of its Subsidiaries does not infringe on the rights of any
Person, except for such claims and infringements that in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

 

 

 

 

38

-123-



 

 

 

 

 

 

                 Section 3.17     Solvency.

                The fair saleable value of each Credit Party's assets, measured
on a going concern basis, exceeds all probable liabilities, including those to
be incurred pursuant to this Agreement. None of the Credit Parties (a) has
unreasonably small capital in relation to the business in which it is or
proposes to be engaged or (b) has incurred, or believes that it will incur after
giving effect to the transactions contemplated by this Agreement, debts beyond
its ability to pay such debts as they become due.

                 Section 3.18     Investments.

                All Investments of each of the Credit Parties are Permitted
Investments.

                 Section 3.19     No Burdensome Restrictions.

                None of the Borrower or any of its Subsidiaries is a party to
any agreement or instrument or subject to any other obligation or any charter or
corporate restriction or any provision of any applicable law, rule or regulation
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

                 Section 3.20     Brokers' Fees.

                None of the Borrower or any of its Subsidiaries has any
obligation to any Person in respect of any finder's, broker's, investment
banking or other similar fee in connection with any of the transactions
contemplated under the Credit Documents other than the closing and other fees
payable pursuant to this Agreement.

                 Section 3.21     Labor Matters.

                There are no collective bargaining agreements or Multiemployer
Plans covering the employees of the Borrower or any of its Subsidiaries as of
the Closing Date, other than as set forth in Schedule 3.21 hereto, and none of
the Borrower or any of its Subsidiaries (i) has suffered any strikes, walkouts,
work stoppages or other material labor difficulty within the last five years,
other than as set forth in Schedule 3.21 hereto or (ii) has knowledge of any
potential or pending strike, walkout or work stoppage.

                 Section 3.22     Accuracy and Completeness of Information.

                All factual information heretofore, contemporaneously or
hereafter furnished by or on behalf of the Borrower or any of its Subsidiaries
to the Administrative Agent or any Lender for purposes of or in connection with
this Agreement or any other Credit Document, or any transaction contemplated
hereby or thereby, is or will be true and accurate in all material respects and
not incomplete by omitting to state any material fact necessary to make such
information not misleading. There is no fact now known to any Credit Party which

 

 

 

 

 

39

-124-



 

 

 

 

 

 

has, or could reasonably be expected to have, a Material Adverse Effect which
fact has not been set forth herein, in the financial statements of the Credit
Parties furnished to the Administrative Agent and/or the Lenders, or in any
certificate, opinion or other written statement made or furnished by the
Borrower to the Administrative Agent and/or the Lenders.

                 Section 3.23     Material Contracts.

                Schedule 3.23 sets forth a true, correct and complete list of
all Material Contracts currently in effect. All of the Material Contracts are in
full force and effect, and no material defaults currently exist thereunder.

 

ARTICLE IV



CONDITIONS PRECEDENT

                 Section 4.1     Conditions to Closing Date and Initial Loans.

                This Agreement shall become effective upon, and the obligation
of each Lender to make the initial Loans on the Closing Date is subject to, the
satisfaction of the following conditions precedent:

                (a) Execution of Agreement. The Administrative Agent shall have
received (i) counterparts of this Agreement, executed by a duly authorized
officer of each party hereto, (ii) Notes for the account of each Lender and
(iii) all other Credit Documents, each in form and substance reasonably
acceptable to the Administrative Agent and First Union Securities, Inc. in their
sole discretion, in each case executed by a duly authorized officer of each
party thereto.

                (b) Authority Documents. The Administrative Agent shall have
received the following:

                                (i)  Organizational Documents. Copies of the
articles of incorporation or other organizational documents, as applicable, of
each Credit Party certified to be true and complete as of a recent date by the
appropriate governmental authority of the state of its organization.

                                (ii)  Resolutions. Copies of resolutions of the
board of directors of each Credit Party approving and adopting the Credit
Documents, the transactions contemplated therein and authorizing execution and
delivery thereof, certified by an officer of such Credit Party as of the Closing
Date to be true and correct and in force and effect as of such date.

                                (iii)  Bylaws. A copy of the bylaws of each
Credit Party, if applicable, certified by an officer of such Credit Party as of
the Closing Date to be true and correct and in force and effect as of such date.

 

 

 

 

 

 

 

40

-125-



 

 

 

 

 

                                (iv)  Good Standing. Copies of (i) certificates
of good standing, existence or its equivalent with respect to the each Credit
Party certified as of a recent date by the appropriate governmental authorities
of the state of incorporation and each other state in which the failure to so
qualify and be in good standing could reasonably be expected to have a Material
Adverse Effect on the business or operations of the Credit Parties in such state
and (ii) to the extent available, a certificate indicating payment of all
corporate franchise taxes certified as of a recent date by the appropriate
governmental taxing authorities.

                                (v)  Incumbency. An incumbency certificate of
each Credit Party certified by a secretary or assistant secretary to be true and
correct as of the Closing Date.

                (c) Legal Opinions of Counsel.   The Administrative Agent shall
have received an opinion of Hunton & Williams, counsel for the Credit Parties,
dated the Closing Date and addressed to the Administrative Agent and the
Lenders, in form and substance acceptable to the Administrative Agent
(including, without limitation, a satisfactory no-conflicts opinion with respect
to the Senior Debt Securities, the Subordinated Debt Securities and each
Material Contract).

                (d) Fees. The Administrative Agent shall have received all fees,
if any, owing pursuant to the Fee Letter and Section 2.2.

                (e) Litigation. There shall not exist any pending litigation,
investigation, injunction, order or claim affecting or relating to the Borrower
or any of its Subsidiaries, this Agreement or the other Credit Documents that in
the reasonable judgment of the Administrative Agent could materially adversely
affect such Person, this Agreement or the other Credit Documents, that has not
been settled, dismissed, vacated, discharged or terminated prior to the Closing
Date.

                (f) [Intentionally Omitted].

                (g) Account Designation Letter. The Administrative Agent shall
have received the executed Account Designation Letter in the form of Schedule
1.1(a) hereto.

                (h) [Intentionally Omitted].

                                (i)  Consents. The Administrative Agent shall
have received evidence that all governmental, shareholder and material third
party consents and approvals necessary in connection with the financings and
other transactions contemplated hereby have been obtained and all applicable
waiting periods have expired without any action being taken by any authority or
third party that could restrain, prevent or impose any material adverse
conditions on such transactions or that could seek or threaten any of the
foregoing.

 

 

 

 

 

 

 

 

 

 

 

41

-126-



 

 

 

 

                (j) Compliance with Laws. The financings and other transactions
contemplated hereby shall be in compliance with all applicable laws and
regulations (including all applicable securities and banking laws, rules and
regulations).

                (k) Bankruptcy. There shall be no bankruptcy or insolvency
proceedings with respect to the Borrower or any of its Subsidiaries.

                (l) Material Adverse Effect. No material adverse change shall
have occurred since June 30, 1999 in the business, assets, liabilities
(financial or otherwise) or prospects of the Credit Parties taken as a whole.

                (m) Financial Statements. The Administrative Agent shall have
received copies of all of the financial statements requested by the
Administrative Agent (including, without limitation, (i) final audited annual
financial statements for the Borrower's fiscal years 1997, 1998 and 1999 and
(ii) unaudited quarterly financial statements from January 1, 2000 through the
quarter ending immediately prior to the Closing Date).

                (n) [Intentionally Omitted].

                (o) Officer's Certificates. The Administrative Agent shall have
received a certificate or certificates executed by a responsible officer of the
Borrower as of the Closing Date stating that (i) no action, suit, investigation
or proceeding is pending or threatened in any court or before any arbitrator or
governmental instrumentality that purports to affect the Borrower or any
Subsidiary or any transaction contemplated by the Credit Documents, if such
action, suit, investigation or proceeding could reasonably be expected to have a
Material Adverse Effect and (ii) immediately after giving effect to this Credit
Agreement, the other Credit Documents and all the transactions contemplated
therein to occur on such date, (A) each of the Credit Parties is Solvent, (B) no
Default or Event of Default exists, (C) all representations and warranties
contained herein and in the other Credit Documents are true and correct in all
material respects, and (D) the Credit Parties are in compliance with each of the
financial covenants set forth in Section 5.9.

                (p) Projections. The Administrative Agent shall have received
the two-year financial and operational projections for the Borrower and its
Subsidiaries for the fiscal years 2001 and 2002, together with a detailed
explanation of all management assumptions contained therein, which projections
shall be in form and substance satisfactory to the Administrative Agent and the
Lenders.

                (q) Termination of Existing Indebtedness. All existing
Indebtedness pursuant to that certain Credit Agreement dated as of June 29,
1999, as amended, among the Borrower, the Lenders party thereto, NationsBank,
N.A., as Administrative Agent, First Union National Bank, as Syndication Agent,
and Cooperative Centrale Raiffeisen-Boerenleenbank B.A., "Rabobank
International," New York Branch, as Managing Agent, shall have been repaid in
full and terminated or shall be paid in full and terminated simultaneously with
the effectiveness of this Agreement.

 

 

 

 

 

 

 

 

 

42



-127-

 

 

 

 

 

                (r) Additional Matters. All other documents and legal matters in
connection with the transactions contemplated by this Agreement shall be
reasonably satisfactory in form and substance to the Administrative Agent and
its counsel.

                 Section 4.2     Conditions to All Extensions of Credit.

                The obligation of each Lender to make any Extension of Credit
hereunder is subject to the satisfaction of the following conditions precedent
on the date of making such Extension of Credit:

                (a) Representations and Warranties. The representations and
warranties made by the Credit Parties herein or which are contained in any
certificate furnished at any time under or in connection herewith, except as
such relate explicitly to an earlier date, shall be true and correct in all
material respects on and as of the date of such Extension of Credit as if made
on and as of such date.

                (b) No Default or Event of Default. No Default or Event of
Default shall have occurred and be continuing on such date or after giving
effect to the Extension of Credit to be made on such date unless such Default or
Event of Default shall have been waived in accordance with this Agreement.

                (c) Senior Indenture. At any time that the aggregate principal
amount of all outstanding Loans shall exceed $240,000,000, the Borrower shall
have provided detailed calculations (in form and substance reasonably
satisfactory to the Administrative Agent) evidencing compliance with Section
4.11(a) of the Senior Indenture.

                Each request for an Extension of Credit and each acceptance by
the Borrower of any such Extension of Credit shall be deemed to constitute a
representation and warranty by the Borrower as of the date of such Extension of
Credit that the applicable conditions in paragraphs (a) and (b) of this Section
have been satisfied.

 

 

ARTICLE V



AFFIRMATIVE COVENANTS

                The Credit Parties hereby covenant and agree that on the Closing
Date, and thereafter for so long as this Agreement is in effect and until the
Commitments have terminated, no Note remains outstanding and unpaid and the
Credit Party Obligations, together with interest, Commitment Fees and all other
amounts owing to the Administrative Agent or any Lender hereunder, are paid in
full, the Borrower shall, and shall cause each of its Material Domestic
Subsidiaries (other than in the case of Sections 5.1, 5.2 or 5.7 hereof), to:

 

 

 

 

 

 

 

 

 

 

43

-128-



 

 

 

 

 

                 Section 5.1     Financial Statements.

                Furnish to the Administrative Agent and each of the Lenders:

                (a) Annual Reports.

                                (i)  As soon as available and in any event
within 90 days after the end of each fiscal year of the Borrower, a consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such fiscal
year and the related consolidated statement of cash flows and the consolidated
statements of income and stockholders' equity for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and accompanied by an opinion on such consolidated
statements by an Approved Accounting Firm which opinion shall state that such
consolidated financial statements present fairly the consolidated financial
position of the Borrower and its Subsidiaries as of the date of such financial
statements and their consolidated results of their operations and cash flows for
the period covered by such financial statements in conformity with GAAP applied
on a consistent basis (except for changes in the application of which such
accountants concur) and shall not contain any "going concern" or like
qualification or exception or qualifications arising out of the scope of the
consolidated audit;

                                (ii)  As soon as available and in any event
within 90 days after the end of each fiscal year of the Borrower, a consolidated
and consolidating balance sheet of the Borrower and its Subsidiaries and the
related consolidated and consolidating statements of income, cash flows and
stockholders' equity for such fiscal year, setting forth (in the case of
consolidated statements) the consolidated figures in comparative form for the
Borrower's previous fiscal year, all certified (subject to normal year-end audit
adjustments) as complete and correct in all material respects by the Borrower's
chief financial officer, treasurer or chief accounting officer;

                (b) Quarterly Reports. As soon as available and in any event
within 45 days after the end of each of the first three fiscal quarters, a
consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries and the related consolidated and consolidating statements of
income, cash flows and stockholders' equity for the portion of the Borrower's
fiscal year ended at the end of such quarter, setting forth (in the case of
consolidated statements) the consolidated figures in comparative form for the
corresponding portion of the Borrower's previous fiscal year, all certified
(subject to normal year-end audit adjustments) as complete and correct in all
material respects by the Borrower's chief financial officer, treasurer or chief
accounting officer;

                (c) Annual Budget Plan. As soon as available, but in any event
within sixty (60) days after the end of each fiscal year, a copy of the detailed
annual operating budget or plan of the Borrower for such fiscal year on a
quarter-by-quarter basis, in form and detail reasonably acceptable to the
Administrative Agent and the Required Lenders, together with a summary of the
material assumptions made in the preparation of such annual budget or plan;

 

 

 

 

 

 

 

 

 

 

44

-129-



 

 

 

 

 

 

all such financial statements to be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end audit adjustments) and to be prepared in reasonable detail and, in the
case of the annual and quarterly financial statements provided in accordance
with subsections (a) and (b) above, in accordance with GAAP applied consistently
throughout the periods reflected therein and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a change, if any, in the application of accounting principles as
provided in Section 1.3.

                 Section 5.2     Certificates; Other Information.

                Furnish to the Administrative Agent and each of the Lenders:

                (a) concurrently with the delivery of the financial statements
referred to in Section 5.1(a) above, a statement of the Approved Accounting Firm
that reported on such statements (i) stating that their audit examination has
included the reading of this Agreement and the Notes as they relate to financial
or accounting matters, (ii) whether anything has come to their attention to
cause them to believe that there existed on the date of such statements any
Default or Event of Default and (iii) confirming the calculations set forth in
the officer's certificate delivered simultaneously therewith pursuant to
subsection (b) below;

                (b) concurrently with the delivery of the financial statements
referred to in Sections 5.1(a) and 5.1(b) above, a certificate of a Responsible
Officer stating that, to the best of such Responsible Officer's knowledge, each
of the Credit Parties during such period observed or performed in all material
respects all of its covenants and other agreements, and satisfied in all
material respects every condition, contained in this Agreement to be observed,
performed or satisfied by it, and that such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate and such certificate shall include the calculations in reasonable
detail required to indicate compliance with Section 5.9 as of the last day of
such period and a certification as to the Borrower's Debt Rating as of the last
day of such period;

                (c) within 45 days after the end of each fiscal quarter, a
certificate as of the end of the immediately preceding fiscal quarter,
substantially in the form of Exhibit 5.2(c) and certified by a Responsible
Officer of the Borrower to be true and correct as of the date thereof (a
"Borrowing Base Certificate");

                (d) promptly upon mailing thereof, copies of all reports (other
than those otherwise provided pursuant to Section 5.1 and those which are of a
promotional nature) and other financial information which the Borrower sends to
its shareholders, and promptly upon the filing thereof, copies of all financial
statements and non-confidential reports which the Borrower may make to, or file
with the Securities and Exchange Commission or any successor or analogous
Governmental Authority;

                (e) promptly upon issuance thereof, copies of all press releases
and other statements made available generally by the Borrower or its
Subsidiaries to the public concerning material developments in the results of

 

 

 

 

 

 

 

 

45

-130-



 

 

 

 

 

operations, financial condition, business or prospects of the Borrower or its
Subsidiaries;

                (f) promptly upon receipt thereof, a copy of any "material
weakness letter" submitted by independent accountants to the Borrower or any of
its Subsidiaries in connection with any annual, interim or special audit of the
books of such Person;

                (g) promptly, such additional financial and other information as
the Administrative Agent, on behalf of any Lender, may from time to time
reasonably request; and

                (h) promptly, but in no event later than three Business Days,
after any change in the Debt Rating, notice of the new Debt Rating.

                 Section 5.3     Payment of Obligations.

                Pay, discharge or otherwise satisfy at or before maturity or
before they become delinquent, as the case may be, in accordance with industry
and historical company practice (subject, where applicable, to specified grace
periods) all its material obligations (including, without limitation, all
material taxes) of whatever nature and any additional costs that are imposed as
a result of any failure to so pay, discharge or otherwise satisfy such
obligations, except when the amount or validity of such obligations and costs is
currently being contested in good faith by appropriate proceedings and reserves,
if applicable, in conformity with GAAP with respect thereto have been provided
on the books of the Borrower or its Subsidiaries, as the case may be.

                 Section 5.4     Conduct of Business and Maintenance of
Existence.

                Continue to engage in business of the same general type as now
conducted by it on the Closing Date and preserve, renew and keep in full force
and effect its existence as a corporation or limited liability company, as
applicable, and take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business;
comply with all Contractual Obligations and Requirements of Law (including,
without limitation, ERISA and rules and regulations thereunder and Environmental
Laws) applicable to it except to the extent that failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

                 Section 5.5     Maintenance of Property; Insurance.

                (a) Keep all material property useful and necessary in its
business in good working order and condition (ordinary wear and tear and
obsolescence excepted); and

                (b) Maintain with financially sound and reputable insurance
companies insurance on all its material property in at least such amounts and
against at least such risks as are usually insured against in the same general
area by companies engaged in the same or a similar business; and furnish to the
Administrative Agent, upon written request, full information as to the insurance
carried.

 

 

 

 

 

 

 

46

-131-



 

 

 

 

 

                 Section 5.6     Inspection of Property; Books and Records;
Discussions.

                Keep proper books of records and account in which full, true and
correct entries in conformity with GAAP and all Requirements of Law shall be
made of all dealings and transactions in relation to its businesses and
activities; and permit, during regular business hours and upon reasonable notice
by the Administrative Agent or any Lender, the Administrative Agent or any
Lender to visit and inspect any of its properties and examine and make abstracts
from any of its books and records (other than materials protected by the
attorney-client privilege and materials which the Borrower may not disclose
without violation of a confidentiality obligation binding upon it) at any
reasonable time and as often as may reasonably be desired, and to discuss the
business, operations, properties and financial and other condition of the Credit
Parties with officers and employees of the Credit Parties and with their
independent certified public accountants. The Borrower shall maintain its fiscal
reporting period on a June 30 fiscal year, and each Domestic Subsidiary shall
maintain its respective fiscal reporting period on the present basis.

                 Section 5.7     Notices.

                Give notice in writing to the Administrative Agent (which shall
promptly transmit such notice to each Lender) of:

                (a) promptly, but in any event within two (2) Business Days,
after the Borrower knows of the occurrence of any Default or Event of Default;

                (b) promptly, any default or event of default under any
Contractual Obligation of the Borrower or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect;

                (c) promptly, any litigation, or any investigation or proceeding
(including, without limitation, any governmental or environmental proceeding)
known to the Borrower, affecting the Borrower or any of its Subsidiaries which,
if adversely determined, could reasonably be expected to have a Material Adverse
Effect or which in any manner questions the validity of this Agreement, the
Notes or any of the other transactions contemplated hereby or thereby, and give
notice setting forth the nature of such pending or threatened action, suit or
proceeding and such additional information as the Administrative Agent, at the
request of any Lender, may reasonably request;

                (d) as soon as possible and in any event within thirty (30) days
after the Borrower knows or has reason to know thereof: (i) the occurrence or
expected occurrence of any Reportable Event with respect to any Plan, a failure
to make any required contribution to a Plan, the creation of any Lien in favor
of the PBGC (other than a Permitted Lien) or a Plan or any withdrawal from, or
the termination, Reorganization or Insolvency of, any Multiemployer Plan or (ii)
the institution of proceedings or the taking of any other action by the PBGC or
the Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the terminating, Reorganization or Insolvency
of, any Plan;

 

 

 

 

 

 

 

 

47

-132-



 

 

 

 

 

                (e) concurrently with the delivery thereof, copies of all
written notices as the Borrower shall send to the holders of the Senior Debt
Securities; and

                (f) promptly, any other development or event which could
reasonably be expected to have a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower proposes to take with respect thereto. In
the case of any notice of a Default or Event of Default, the Borrower shall
specify that such notice is a Default or Event of Default notice on the face
thereof.

                 Section 5.8     Environmental Laws.

                (a) Comply in all material respects with, and ensure compliance
in all material respects by all tenants and subtenants, if any, with, all
applicable Environmental Laws and obtain and comply in all material respects
with and maintain, and ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect;

                (b) Conduct and complete all investigations, studies, sampling
and testing, and all remediation, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws except to the extent that the same are being contested in good faith by
appropriate proceedings and the pendency of such proceedings could not
reasonably be expected to have a Material Adverse Effect; and

                (c) Defend, indemnify and hold harmless the Administrative Agent
and the Lenders, and their respective employees, agents, officers and directors,
from and against any and all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Borrower or any of its Subsidiaries or the
Properties, or any orders, requirements or demands of Governmental Authorities
related thereto, including, without limitation, reasonable attorney's and
consultant's fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, except to the extent that any of the foregoing
arise out of the gross negligence or willful misconduct of the party seeking
indemnification therefor. The agreements in this paragraph shall survive
repayment of the Notes and all other amounts payable hereunder.

 

 

 

 

 

 

 

 

 

 

 

 

48

-133-



 

 

 

 

 

                 Section 5.9     Financial Covenants.

                Commencing on the day immediately following the Closing Date,
the Borrower shall comply with the following financial covenants:

                (a) Consolidated Working Capital. Maintain Consolidated Working
Capital, calculated on the last day of each fiscal quarter, of not less than
$350,000,000.

                (b) Minimum Consolidated Tangible Net Worth. Maintain
Consolidated Tangible Net Worth, calculated on the last day of each fiscal
quarter beginning on the date on which the Administrative Agent first receives
the officer's certificate to be furnished by the Borrower pursuant to Section
5.2(b) of this Agreement, greater than or equal to the "Minimum Compliance
Level". The "Minimum Compliance Level" shall equal the sum of (a) $165,000,000
plus (b) upon the conversion of any Subordinated Debt Securities into stock of
the Borrower, an amount equal to the aggregate principal amount of Subordinated
Debt Securities so converted plus (c) as of the last day of each fiscal year,
from and including the fiscal year ending June 30, 2000, by an amount equal to
55% of Consolidated Net Income (inclusive of extraordinary gains and without
reduction for extraordinary losses) for such fiscal year. The foregoing
increases in the Minimum Compliance Level shall be cumulative, and no reduction
shall be made on account of any Consolidated Net Income of less than zero for
any fiscal year.

                (c) Consolidated Fixed Charge Coverage Ratio. Maintain a
Consolidated Fixed Charge Coverage Ratio, calculated on the last day of each
fiscal quarter, of not less than 1.10 to 1.00.

                (d) Consolidated Leverage Ratio. Maintain a Consolidated
Leverage Ratio, calculated on the last day of each fiscal quarter, of not more
than 0.70 to 1.00.

                (e) Consolidated Total Senior Debt to Borrowing Base Ratio.
Maintain a Consolidated Total Senior Debt to Borrowing Base Ratio, calculated on
the last day of each fiscal quarter, of not more than 1.20 to 1.00.

                 Section 5.10 Additional Guarantors.

                (a) The Credit Parties will cause each of their Material
Domestic Subsidiaries, whether newly formed, after acquired or otherwise
existing, to promptly become a Guarantor hereunder by way of execution of a
Joinder Agreement.

                (b) At such time as the value of the total assets (as determined
in accordance with GAAP) of all Domestic Subsidiaries (other than the Material
Domestic Subsidiaries which are Guarantors hereunder) exceeds 10% of
Consolidated Total Assets, the Borrower shall, upon the request of the
Administrative Agent, cause one or more Domestic Subsidiaries, as requested by
the Administrative Agent, to promptly become a Guarantor hereunder by way of
execution of a Joinder Agreement.

 

 

 

 

 

 

49

-134-



 

 

 

 

 

 

 

ARTICLE VI



NEGATIVE COVENANTS

                The Credit Parties hereby covenant and agree that on the Closing
Date, and thereafter for so long as this Agreement is in effect and until the
Commitments have terminated, no Note remains outstanding and unpaid and the
Credit Party Obligations, together with interest, Commitment Fees and all other
amounts owing to the Administrative Agent or any Lender hereunder, are paid in
full that:

                 Section 6.1     Indebtedness.

                (a) The Borrower shall not create, assume or suffer to exist any
Indebtedness (i) that is secured by any Lien that is not permitted by Section
6.2 or (ii) in the case of any Indebtedness for borrowed money incurred or
assumed after the Closing Date, if on the date of incurrence or assumption of
such Indebtedness after giving effect on a Pro Forma Basis to the incurrence or
assumption of such Indebtedness and to the concurrent retirement of any other
Indebtedness of the Borrower or any of its Subsidiaries, a Default or Event of
Default would exist hereunder; provided, however, that the Borrower may renew,
refinance or extend any Indebtedness originally permitted to be incurred
pursuant to this subsection (a) so long as such renewed, refinanced or extended
Indebtedness is on terms and conditions no less favorable to the Borrower than
the Indebtedness originally issued (including, without limitation, any
shortening of the final maturity or average life to maturity or requiring any
payment to be made sooner than originally scheduled or any increase in the
interest rate applicable thereto or any change to any subordination provision
thereof).

                (b) The Borrower shall not permit any Subsidiary to create,
assume or suffer to exist any Indebtedness other than (i) purchase money
Indebtedness to the extent secured by Liens permitted by Section 6.2 and (ii)
additional Indebtedness, including Indebtedness arising under any Guaranty
Obligations permitted by Section 6.3, which in the aggregate does not exceed (A)
$60,000,000 for Domestic Subsidiaries, and (B) $600,000,000 for Foreign
Subsidiaries; provided, however, that this Section 6.1(b) shall not permit the
incurrence or assumption of any Indebtedness if on the date of incurrence or
assumption of such Indebtedness after giving effect on a Pro Forma Basis to the
incurrence or assumption of such Indebtedness and to the concurrent retirement
of any other Indebtedness of the Borrower or any of its Subsidiaries, a Default
or Event of Default would exist hereunder.

                 Section 6.2     Liens.

                The Borrower will not, nor will it permit any Subsidiary to,
contract, create, incur, assume or permit to exist any Lien with respect to any
of its property or assets of any kind (whether real or personal,

tangible or intangible), whether now owned or hereafter acquired, except for the
following (each a "Permitted Lien"):

 

 

 

 

 

 

 

 

50

-135-



 

 

 

 

 

                (a) Liens existing on the Closing Date and set forth on Schedule
6.2, which Liens secure Indebtedness outstanding on the Closing Date in an
aggregate principal amount not exceeding $50,000,000;

                (b) purchase money Liens on any capital asset of the Borrower or
a Subsidiary if such purchase money Lien attaches to such capital asset
concurrently with the acquisition thereof and if the Indebtedness secured
thereby does not exceed the lesser of the cost or fair market value as of the
time of acquisition of the asset covered thereby by the Borrower or such
Subsidiary; provided, that the aggregate amount of indebtedness (excluding any
Indebtedness permitted under clause (a) above), secured by all such Liens does
not exceed $15,000,000 in the aggregate at any one time outstanding; and
provided further, that no such Lien shall extend to or cover any property or
asset of the Borrower or such Subsidiary other than the related property or
asset (including accessions thereto and proceeds thereof, to the extent provided
in the security agreement creating such Lien);

                (c) Liens not securing Indebtedness which are incurred in the
ordinary course of business in connection with workers' compensation,
unemployment insurance, old-age pensions, social security and public liability
laws and similar legislation;

                (d) Liens securing the performance of bids, tenders, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations,
and other obligations of like nature, incurred as an incident to and in the
ordinary course of business;

                (e) Liens securing taxes, assessments or charges or levies of
any Governmental Authority or the claims of growers, materialmen, mechanics,
carriers, warehousemen, landlords and other like Persons; provided, that (i)
with respect to Liens securing taxes, such taxes are not yet due and payable,
(ii) with respect to Liens securing claims or demands of growers, materialmen,
mechanics, carriers, warehousemen, landlords and the like, such Liens are
inchoate and unfiled and no other action has been taken to enforce the same and
(iii) with respect to taxes, assessments or charges or levies of any
Governmental Authority secured by such Liens, payment thereof is not at the time
required by Section 5.3;

                (f) zoning restrictions, easements, licenses, reservations,
covenants, conditions, waivers, restrictions on the use of property or other
minor encumbrances or irregularities of title which do not materially impair the
use of any material property in the operation of the business of the Borrower or
any Subsidiary or the value of such property for the purpose of such businesses
or which are being contested in good faith by appropriate proceedings;

                (g) attachment, judgment or similar Liens arising in connection
with court proceedings; provided, that the execution or other enforcement of
such Liens is effectively stayed, the claims secured thereby are being actively
contested in good faith by appropriate proceedings and the Borrower or such
Subsidiary shall have set aside on its books, if required by GAAP, appropriate
reserves for such Liens;

 

 

 

 

 

 

 

 

 

51

-136-



 

 

 

 

 

                (h) any Lien existing on any asset of any Person at the time
such Person becomes a Subsidiary and not created in contemplation of such event;

                (i) any Lien on any asset of any Person existing at the time
such Person is merged or consolidated with or into the Borrower or a Subsidiary
and not created in contemplation of such event;

                (j) any Lien existing on any asset prior to the acquisition
thereof by the Borrower or a Subsidiary and not created in contemplation of such
event;

                (k) Liens given to secure Indebtedness owing to life insurance
companies (or affiliates thereof) issuing life insurance policies in connection
with Split-Dollar Programs, incurred to finance non-scheduled premiums paid by
the Borrower or its Subsidiaries under such policies pursuant to Split-Dollar
Agreements executed in connection with the Split-Dollar Program which
Indebtedness does not exceed $50,000,000 in the aggregate, provided that in
connection with any Split-Dollar Program such Liens shall be limited to the
Borrower's right, title and interest in and to (i) the Split-Dollar Agreement
and the Split-Dollar Assignment executed in connection with such Split-Dollar
Program and (ii) the policy of life insurance assigned to the Borrower as
collateral pursuant to such Split-Dollar Assignment;

                (l) any Lien arising out of the refinancing, extension, renewal
or refunding of any Indebtedness secured by any Lien permitted by any of the
foregoing paragraphs of this Section 6.2; provided, that the principal amount of
such Indebtedness is not increased and such Indebtedness is not secured by any
additional assets; and

                (m) Liens not otherwise permitted by the foregoing paragraphs of
this Section 6.2 securing Indebtedness in an aggregate principal amount at any
time outstanding not to exceed $500,000.

                 Section 6.3     Guaranty Obligations.

                The Borrower shall not, and shall not permit any Subsidiary to,
create, assume or suffer to exist any Guaranty Obligation, other than (i)
Guaranty Obligations which are incurred in the ordinary course of business for
the purpose of carrying unsold tobacco inventories held against Confirmed
Orders, (ii) other Guaranty Obligations incurred in the ordinary course of
business so long as the aggregate outstanding amount of all Guaranty Obligations
under this clause (ii) does not at any time exceed $200,000,000, (iii) Guaranty
Obligations of the Guarantors pursuant to this Agreement and (iv) Guaranty
Obligations of the Guarantors of the Borrower's obligations under the Senior
Indenture and the Senior Debt Securities.

                 Section 6.4      [Intentionally Omitted].

 

 

 

 

 

 

 

 

 

 

 

52

-137-



 

 

 

 

 

                 Section 6.5     Consolidation, Merger, Sale or Purchase of
Assets, etc.

                The Borrower will not, nor will it permit any Subsidiary to,

                (a) dissolve, liquidate or wind up its affairs, sell, transfer,
lease or otherwise dispose of its property or assets or agree to do so at a
future time except the following, without duplication, shall be expressly
permitted:

                             (i)  Specified Sales;

                             (ii)  the sale, transfer, lease or other
disposition of property or assets (A) to an unrelated party not in the ordinary
course of business (other than Specified Sales), where and to the extent that
they are the result of a Recovery Event or (B) the sale, lease, transfer or
other disposition of machinery, parts and equipment no longer used or useful in
the conduct of the business of the Borrower or any of its Subsidiaries, as
appropriate, in its reasonable discretion, so long as the net proceeds therefrom
are used to repair or replace damaged property or to purchase or otherwise
acquire new assets or property, provided that such purchase or acquisition is
committed to within 180 days of receipt of the net proceeds and such purchase or
acquisition is consummated within 270 days of receipt of such proceeds;

                             (iii)  the sale, lease or transfer of property or
assets (at fair value) from any Subsidiary other than a Material Domestic
Subsidiary to the Borrower or another Subsidiary;

                             (iv)  the sale, lease or transfer of property or
assets (at fair value) between the Borrower and any Guarantor;

                             (v)  the sale, lease or transfer of property or
assets (at fair value) from a Credit Party other than the Borrower to another
Credit Party;

                             (vi)  the dissolution, liquidation or winding up of
a Foreign Subsidiary or a Domestic Subsidiary other than a Material Domestic
Subsidiary; and

                             (vii)  the sale, lease or transfer of property or
assets not to exceed $15,000,000 in the aggregate in any fiscal year.

                (b) purchase, lease or otherwise acquire (in a single
transaction or a series of related transactions) the property or assets of any
Person (other than purchases or other acquisitions of inventory, leases,
materials, property and equipment in the ordinary course of business), except as
permitted pursuant to Section 6.5(a), 6.5(b) and 6.6.

                (c) Notwithstanding the provisions in Section 6.5(a) and 6.5(b),
merge with or into any other Person, except that the following shall be
permitted:

 

 

 

 

 

 

 

53

-138-



 

 

 

 

 

 

                             (i)  the Borrower may merge with another Person if
(A) the Borrower is the corporation surviving such merger and (B) immediately
after giving effect to such merger on a Pro Forma Basis, no Default or Event of
Default shall have occurred and be continuing;

                             (ii)  any Material Domestic Subsidiary may merge
with or into, or sell, lease or otherwise transfer all or any substantial part
of its assets to the Borrower or to a Material Domestic Subsidiary (determined
immediately thereafter) if, in connection with any such merger (A) either the
Borrower or such Material Domestic Subsidiary is the surviving corporation and
(B) immediately after giving effect to such merger, sale, lease or other
transfer on a Pro Forma Basis, no Default or Event of Default shall have
occurred and be continuing;

                             (iii)  any Subsidiary other than a Material
Domestic Subsidiary may merge with or into, or sell, lease or otherwise transfer
all or any substantial part of its assets to the Borrower or another Subsidiary;
and

                             (iv)  any Material Domestic Subsidiary may merge
with another Person in connection with an Acquisition permitted by Section 6.6
if (A) such Material Domestic Subsidiary is the surviving corporation and (B)
following such Acquisition, the Borrower shall retain, directly or indirectly, a
proportionate equity interest in such Material Domestic Subsidiary equal to or
greater than the Borrower's equity interest immediately prior to such
Acquisition.

                 Section 6.6     Acquisitions, Advances, Investments and Loans.

                The Borrower shall not, and shall not permit any Subsidiary to,
directly or indirectly, make any Acquisition or Investment, or enter into any
agreement to make any Acquisition or Investment, except for (each of the
following, a "Permitted Investment"):

                (a) any Acquisition (other than a Hostile Acquisition) or
Investment for consideration consisting of cash or cash equivalents, common
stock of the Borrower (valued at the market value thereof as of the date of the
issuance thereof), other securities or properties of the Borrower or any
Subsidiary (valued in good faith by the Board of Directors of the Borrower), the
assumption of any Indebtedness (valued at the principal amount thereof), any
other consideration (valued in good faith by the board of directors of the
Borrower) or any combination of the foregoing; provided that the aggregate value
of all such consideration for all Acquisitions and Investments of the Borrower
and its Subsidiaries made during any fiscal year shall not exceed 10% of
Consolidated Tangible Net Worth as of the most recent fiscal year end with
respect to which the Administrative Agent and the Lenders shall have received
the financial statements referred to in Section 5.1(a)(i); provided further that
in the case of any Acquisition involving an aggregate purchase price (including
cash and non-cash consideration) in excess of $10,000,000, the Borrower shall
have delivered to the Administrative Agent a certificate of the Borrower's chief
financial officer, treasurer or chief accounting officer containing calculations

 

 

 

 

 

 

 

 

54

-139-



 

 

 

 

 

that demonstrate that after giving effect to such Acquisition on a Pro Forma
Basis, the Borrower is in compliance with the financial covenants set forth in
Section 5.9;

                (b) Investments in direct obligations of, or obligations
guaranteed as to principal and interest by, the United States government or any
agency or instrumentality thereof maturing in one year or less from the date of
acquisition thereof;

                (c) Investments in deposits in (including money market funds
of), or certificates of deposits or bankers' acceptances of, (i) any bank or
trust company organized under the laws of the United States or any state thereof
having capital and surplus in excess of $100,000,000, (ii) any international
bank organized under the laws of any country which is a member of the OECD or a
political subdivision of any such country, and having a combined capital and
surplus of at least $100,000,000, or (iii) leading banks in a country where the
Borrower or the Subsidiary making such Investment does business; provided, that
all such Investments mature within 270 days of the date of such Investment; and
provided, further, that all Investments pursuant to clause (iii) above are (A)
solely of funds generated in the ordinary course of business by operations of
the relevant investor in the country where such Investment is made, and (B)
denominated in the currency of the country in which such Investment is made or
in Dollars;

                (d) Investments in commercial paper maturing within 270 days and
having one of the two highest ratings of either S&P, Moody's or Fitch Investors'
Service, Inc.;

                (e) Investments in money market funds (other than those referred
to in paragraph (c) above) that have assets in excess of $2,000,000,000, are
managed by recognized and responsible institutions and invest solely in
obligations of the types referred to in subsections (b), (c)(i) and (ii) and (d)
above;

                (f) Investments in Persons evidencing the deferred purchase
price receivable of assets sold, leased or otherwise transferred in accordance
with Section 6.5;

                (g) Investments in the Borrower and any Subsidiary (determined
immediately after such Investment);

                (h) loans and advances in the ordinary course of its business to
officers and employees of the Borrower or any Subsidiary of the Borrower in an
aggregate outstanding principal amount not to exceed $3,000,000;

                (i) loans and advances to growers and other suppliers of tobacco
(including Affiliates) in the ordinary course of its business in an aggregate
outstanding principal amount consistent with past practice of the Borrower;

                (j) Guaranty Obligations permitted by Sections 6.1 and 6.3;

                (k) Investments in (i) direct noncallable obligations of, or
obligations guaranteed as to principal and interest by the United States
government or any agency or instrumentality thereof, without regard to the

 

 

 

 

 

55

-140-



 

 

 

 

maturity of such obligations, and (ii) depository receipts issued by a bank (as
defined in Section 3(a)(2) of the Securities Act of 1933) as custodian with
respect to any obligation of the United States government referred to in clause
(i) above and held by such bank for the account of the holder of such depository
receipt, or with respect to any specific payment of principal or interest on any
obligation of the United States government which is so specified and held,
provided that (except as required by law) such custodian is not authorized to
make any deduction from the amount payable to the holder of such depository
receipts from any amount received by the custodian in respect of the United
States government obligations or the specific payment of principal or interest
of the United States government obligations evidenced by such depository
receipts, where the sole purpose of such Investments is either the Legal
Defeasance or the Covenant Defeasance of the outstanding Senior Debt Securities,
as provided in the Senior Indenture;

                (l) Investments made by any Foreign Subsidiary in the ordinary
course of such Person's business, in connection with the financing of
international trading transactions, in export notes, trade credit assignments,
bankers' acceptances, guarantees and instruments of a similar nature issued by
(i) any commercial bank or trust company (or any Affiliate thereof) organized
under the laws of the United States or any state having capital and surplus in
excess of $100,000,000 or (ii) any international bank organized under the laws
of any country which is a member of the OECD or a political subdivision of any
such country, and having a combined capital and surplus of at least
$100,000,000;

                (m) Investments by the Borrower in the Senior Debt Securities in
connection with any purchase of the Senior Debt Securities by the Borrower, as
required or permitted by the Senior Indenture, and otherwise permitted under
this Agreement;

                (n) Investments by the Borrower in the Subordinated Debt
Securities in connection with any conversion or purchase of the Subordinated
Debt Securities by the Borrower, as required or permitted by the Subordinated
Indenture, and otherwise permitted under this Agreement; provided that the
Borrower shall make no such Investment (other than a conversion of the
Subordinated Debt Securities into stock of the Borrower) unless immediately
after giving effect thereto on a Pro Forma Basis, no Default or Event of Default
shall have occurred and be continuing;

                (o) Transfers of interests in Foreign Subsidiaries to the extent
permitted under Section 6.5; and

                (p) Investments by a Foreign Subsidiary in any other Foreign
Subsidiary.

                 Section 6.7     Transactions with Affiliates.

                Except as permitted in Section 6.6(h), the Borrower will not,
nor will it permit any Subsidiary to, enter into any transaction or series of
transactions, whether or not in the ordinary course of business, with any
officer, director, shareholder or Affiliate other than on terms and conditions
substantially as favorable as would be obtainable in a comparable arm's-length
transaction with a Person other than an officer, director, shareholder or
Affiliate.

 

 

 

 

 

 

 

 

56

-141-



 

 

 

 

 

                 Section 6.8      Ownership of Subsidiaries; Restrictions.

                Except as expressly permitted by this Agreement and subject to
Section 5.10, the Borrower shall not, and shall not permit any Material Domestic
Subsidiary to, make any changes in its equity capital structure (including in
the terms of its outstanding stock) that would reduce or impair the consolidated
equity capital of the Borrower and its Material Domestic Subsidiaries
immediately thereafter, or amend its certificate of incorporation or by-laws in
any respect which is adverse to the interests of the Lenders, provided that,
nothing herein shall limit or impair the right or ability of the Borrower or any
of its Subsidiaries to issue stock.

                 Section 6.9      Fiscal Year; Changes in Capital Structure
Organizational Documents;

                                            Material Contracts.

                The Borrower will not, nor will it permit any of its
Subsidiaries to, change its fiscal year. Except as expressly permitted by this
Agreement, the Borrower will not, and will not permit any Subsidiary to, make
any material changes in its equity capital structure (including in the terms of
its outstanding stock but excluding the conversion of Subordinated Debt
Securities into common stock of the Borrower) that would reduce or impair the
consolidated equity capital of the Borrower and its Subsidiaries immediately
thereafter and the Borrower will not, nor will it permit any Subsidiary to,
materially amend, modify or change its articles of incorporation or limited
liability company operating agreement, as applicable (or corporate charter or
other similar organizational document) or bylaws (or other similar document)
without the prior written consent of the Required Lenders, which consent shall
not be unreasonably withheld. The Borrower will not, nor will it permit any of
its Subsidiaries to, without the prior written consent of the Administrative
Agent, amend, modify, cancel or terminate or extend or permit the amendment,
modification, cancellation or termination of any of the Material Contracts,
except in the event that such amendments, modifications, cancellations or
terminations could not reasonably be expected to have a Material Adverse Effect.

                 Section 6.10     Limitation on Restricted Actions.

                The Borrower will not, nor will it permit any Subsidiary to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any such Person to
(a) pay dividends or make any other distributions to the Borrower or any
Subsidiary on its Capital Stock or with respect to any other interest or
participation in, or measured by, its profits, (b) pay any Indebtedness or other
obligation owed to the Borrower or any Subsidiary, (c) make loans or advances to
the Borrower or any Subsidiary, (d) sell, lease or transfer any of its
properties or assets to the Borrower or any Subsidiary, or (e) act as a
Guarantor and pledge its assets pursuant to the Credit Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (a)-(d) above) for such
encumbrances or restrictions existing under or by reason of (i) this Agreement
and the other Credit Documents, (ii) applicable law, (iii) any document or
instrument governing Indebtedness incurred pursuant to Section 6.1(b)(i),
provided that any such restriction contained therein relates only to the asset
or assets constructed or acquired in connection therewith, (iv) the Senior
Indenture and the Subordinated

 

 

 

 

 

 

 

 

57

-142-



 

 

 

 

 

Indenture, as each of the foregoing are in effect on the Closing Date or (v) any
Permitted Lien or any document or instrument governing any Permitted Lien,
provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien.

                 Section 6.11     Restricted Payments.

                The Borrower will not, nor will it permit any Subsidiary to,
directly or indirectly, declare, order, make or set apart any sum for or pay any
Restricted Payment, except (a) to make dividends payable solely in the same
class of Capital Stock of such Person, (b) to make dividends or other
distributions payable to the Borrower or any Subsidiary (directly or indirectly
through Subsidiaries), (c) to convert Subordinated Debt Securities into common
stock of the Borrower and (d) so long as no Default or Event of Default shall
have occurred or be continuing or would result therefrom, other Restricted
Payments; provided, however, that notwithstanding the foregoing, no Restricted
Payments shall be permitted hereunder which voluntarily prepay any principal
amounts outstanding under the Subordinated Debt Securities prior to the stated
maturity date thereof.

                 Section 6.12     Prepayments of Indebtedness, etc.

                The Borrower will not, nor will it permit any Subsidiary to,
after the issuance thereof, amend or modify (or permit the amendment or
modification of) any of the terms of any Indebtedness if such amendment or
modification would add or change any terms in a manner adverse to the issuer of
such Indebtedness, or shorten the final maturity or average life to maturity or
require any payment to be made sooner than originally scheduled or increase the
interest rate applicable thereto or change any subordination provision thereof.

                 Section 6.13     Sale Leasebacks.

                The Borrower will not, nor will it permit any Subsidiary to,
directly or indirectly, become or remain liable as lessee or as guarantor or
other surety with respect to any lease, whether an operating lease or a Capital
Lease, of any property (whether real, personal or mixed), whether now owned or
hereafter acquired in excess of $10,000,000 in the aggregate on an annual basis,
(a) which the Borrower or any Subsidiary has sold or transferred or is to sell
or transfer to a Person which is not the Borrower or any Subsidiary or (b) which
the Borrower or any Subsidiary intends to use for substantially the same purpose
as any other property which has been sold or is to be sold or transferred by the
Borrower or any Subsidiary to another Person which is not the Borrower or any
Subsidiary in connection with such lease.

                 Section 6.14     No Further Negative Pledges.

                The Borrower will not, nor will it permit any Material Domestic
Subsidiary to, enter into, assume or become subject to any agreement prohibiting
or otherwise restricting the creation or assumption of any Lien upon its
properties or assets, whether now owned or hereafter acquired, or requiring the
grant of any security for such obligation if security is given for some other
obligation, except (a) pursuant to this Agreement and the other Credit
Documents, (b) pursuant to any document or instrument governing Indebtedness
incurred pursuant to Section 6.1(b)(i), provided that any such restriction
contained therein relates only to the asset or assets

 

 

 

 

 

58

-143-



 

 

 

 

constructed or acquired in connection therewith, (c) pursuant to the Senior
Indenture and the Subordinated Indenture, as each of the foregoing are in effect
on the Closing Date and (d) in connection with any Permitted Lien or any
document or instrument governing any Permitted Lien, provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien.

                 Section 6.15     Maximum Uncommitted Inventories.

                The Borrower shall not permit the Uncommitted Inventories to
exceed $150,000,000.

 

ARTICLE VII



EVENTS OF DEFAULT

                 Section 7.1     Events of Default.

                An Event of Default shall exist upon the occurrence of any of
the following specified events (each an "Event of Default"):

                (a) The Borrower shall fail to pay any principal on any Note
when due in accordance with the terms thereof or hereof; or the Borrower shall
fail to pay any interest on any Note or any fee or other amount payable
hereunder when due in accordance with the terms thereof or hereof and such
failure shall continue unremedied for three (3) Business Days (or any Guarantor
shall fail to pay on the Guaranty in respect of any of the foregoing or in
respect of any other Guaranty Obligations thereunder); or

                (b) Any representation or warranty made or deemed made herein or
in any of the other Credit Documents or which is contained in any certificate,
document or financial or other statement furnished at any time under or in
connection with this Agreement shall prove to have been incorrect, false or
misleading in any material respect on or as of the date made or deemed made; or

                (c) (i) Any Credit Party shall fail to perform, comply with or
observe any term, covenant or agreement applicable to it contained in Section
5.7(a), Section 5.9 or Article VI hereof ; or (ii) any Credit Party shall fail
to comply with any other covenant, contained in this Credit Agreement or the
other Credit Documents or any other agreement, document or instrument among any
Credit Party, the Administrative Agent and the Lenders or executed by any Credit
Party in favor of the Administrative Agent or the Lenders (other than as
described in Sections 7.1(a) or 7.1(c)(i) above), and in the event such breach
or failure to comply is capable of cure, is not cured within thirty (30) days of
its occurrence; or

                (d) The Borrower or any of its Subsidiaries shall (i) default in
any payment of principal of or interest on any Indebtedness (other than the
Notes) in a principal amount outstanding of at least $10,000,000 in

 

 

 

 

 

 

 

 

 

59

-144-



 

 

 

 

 

the aggregate for the Borrower and any of its Subsidiaries beyond the period of
grace (not to exceed 30 days), if any, provided in the instrument or agreement
under which such Indebtedness was created; or (ii) default in the observance or
performance of any other agreement or condition relating to any Indebtedness in
a principal amount outstanding of at least $10,000,000 in the aggregate for the
Borrower or any of its Subsidiaries or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated
maturity; or

                (e) (i) The Borrower or any of its Subsidiaries shall commence
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any Subsidiary shall make a general assignment for the benefit of
its creditors; or (ii) there shall be commenced against the Borrower or any
Subsidiary any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against the
Borrower or any Subsidiary any case, proceeding or other action seeking issuance
of a warrant of attachment, execution, distraint or similar process against all
or any substantial part of its assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within 60 days from the entry thereof; or (iv) the
Borrower or any Subsidiary shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) the Borrower or any Subsidiary
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

                (f) One or more judgments or decrees shall be entered against
the Borrower or any of its Subsidiaries involving in the aggregate a liability
(to the extent not paid when due or covered by insurance) of $10,000,000 or more
and all such judgments or decrees shall not have been paid and satisfied,
vacated, discharged, stayed or bonded pending appeal within 10 days from the
entry thereof; or

                (g) (i) The Borrower or any of its Subsidiaries shall engage in
any "prohibited transaction" (as defined in Section 406 of ERISA or Section 4975
of the Code) involving any Plan, (ii) any "accumulated funding deficiency" (as
defined in Section 302 of ERISA), whether or not waived, shall exist with
respect to any Plan or any Lien in favor of the PBGC or a Plan (other than a
Permitted Lien) shall arise on the assets of

 

 

 

 

 

 

 

 

 

 

60

-145-



 

 

 

 

 

the Borrower or any Commonly Controlled Entity, (iii) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a Trustee is, in the reasonable opinion of the Required Lenders,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, (v) the Borrower, any of its Subsidiaries or any Commonly Controlled
Entity shall, or in the reasonable opinion of the Required Lenders is likely to,
incur any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, any Multiemployer Plan or (vi) any other similar event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or

                (h) There shall occur (i) a Change of Control under this
Agreement, (ii) a Change of Control (as defined in the Senior Indenture) under
the Senior Indenture or (iii) a Change of Control (as defined in the
Subordinated Indenture) under the Subordinated Indenture; or

                (i) The Guaranty or any provision thereof shall cease to be in
full force and effect or any Guarantor or any Person acting by or on behalf of
any Guarantor shall deny or disaffirm any Guarantor's obligations under the
Guaranty; or

                (j) Any other Credit Document shall fail to be in full force and
effect or to give the Administrative Agent and/or the Lenders the rights, powers
and privileges purported to be created thereby (except as such documents may be
terminated or no longer in force and effect in accordance with the terms
thereof, other than those indemnities and provisions which by their terms shall
survive); or

                (k) The occurrence and continuation of any Event of Default
under and as defined in the Senior Indenture; or

                (l) The occurrence and continuation of any Event of Default
under and as defined in the Subordinated Indenture.

                 Section 7.2     Acceleration; Remedies.

                Upon the occurrence of an Event of Default, then, and in any
such event, (a) if such event is an Event of Default specified in Section 7.1(e)
above, automatically the Commitments shall immediately terminate and the Loans
(with accrued interest thereon), and all other amounts under the Credit
Documents shall immediately become due and payable, and (b) if such event is any
other Event of Default, either or both of the following actions may be taken:
(i) the Administrative Agent may, or upon the written request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) the Administrative Agent may, or

 

 

 

 

 

 

 

 

61

-146-



 

 

 

 

upon the written request of the Required Lenders, the Administrative Agent
shall, by notice of default to the Borrower, declare the Loans (with accrued
interest thereon) and all other amounts owing under this Agreement and the Notes
to be due and payable forthwith.

 

ARTICLE VIII



THE AGENT

                 Section 8.1     Appointment.

                Each Lender hereby irrevocably designates and appoints First
Union National Bank as the Administrative Agent of such Lender under this
Agreement, and each such Lender irrevocably authorizes First Union National
Bank, as the Administrative Agent for such Lender, to take such action on its
behalf under the provisions of this Agreement and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of this Agreement, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent.

                 Section 8.2     Delegation of Duties.

                The Administrative Agent may execute any of its duties under
this Agreement by or through agents or attorneys-in-fact and shall be entitled
to advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care. Without
limiting the foregoing, the Administrative Agent may appoint one of its
affiliates as its agent to perform the functions of the Administrative Agent
hereunder relating to the advancing of funds to the Borrower and distribution of
funds to the Lenders and to perform such other related functions of the
Administrative Agent hereunder as are reasonably incidental to such functions.

                 Section 8.3     Exculpatory Provisions.

                Neither the Administrative Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be (i)
liable for any action lawfully taken or omitted to be taken by it or such Person
under or in connection with this Agreement (except for its or such Person's own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by the Borrower or any officer thereof contained in this Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of any of the Credit Documents or for any failure of the Borrower
to perform its

 

 

 

 

 

 

 

 

62

-147-



 

 

 

 

 

obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance by the Borrower of any of the agreements contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of the
Borrower.

                 Section 8.4     Reliance by Administrative Agent.

                The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any Note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it in
good faith to be genuine and correct and to have been signed, sent or made by
the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless (a) a written notice of assignment, negotiation
or transfer thereof shall have been filed with the Administrative Agent and (b)
the Administrative Agent shall have received the written agreement of such
assignee to be bound hereby as fully and to the same extent as if such assignee
were an original Lender party hereto, in each case in form satisfactory to the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
any of the Credit Documents in accordance with a request of the Required Lenders
or all of the Lenders, as may be required under this Agreement, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Notes.

                 Section 8.5     Notice of Default.

                The Administrative Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default hereunder unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating on the face thereof that such notice is a "notice of default". In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders. The Administrative Agent
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by the Required Lenders; provided, however, that unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders except
to the extent that this Credit Agreement expressly requires that such action be
taken, or not taken, only with the consent or upon the authorization of the
Required Lenders, or all of the Lenders, as the case may be.

 

 

 

 

 

 

 

 

 

63

-148-



 

 

 

 

                 Section 8.6     Non-Reliance on Administrative Agent and Other
Lenders.

                Each Lender expressly acknowledges that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representation or warranty to it
and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of the Borrower, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and made its
own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrower which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

                 Section 8.7     Indemnification.

                The Lenders agree to indemnify the Administrative Agent in its
capacity hereunder (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Commitment Percentages in effect on the date on which indemnification
is sought under this Section, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Notes)
be imposed on, incurred by or asserted against the Administrative Agent in any
way relating to or arising out of any Credit Document or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided,
however, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting from the Administrative
Agent's gross negligence or willful misconduct, as determined by a court of
competent jurisdiction. The agreements in this Section 8.7 shall survive the
termination of this Agreement and payment of the Notes and all other amounts
payable hereunder.

 

 

 

 

 

 

 

 

 

 

 

 

64

-149-



 

 

 

 

 

                 Section 8.8     Administrative Agent in Its Individual
Capacity.

                The Administrative Agent and its affiliates may make loans to,
accept deposits from and generally engage in any kind of business with the
Borrower as though the Administrative Agent were not the Administrative Agent
hereunder. With respect to its Loans made or renewed by it and any Note issued
to it, the Administrative Agent shall have the same rights and powers under this
Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms "Lender" and "Lenders" shall include the
Administrative Agent in its individual capacity.

                 Section 8.9     Successor Administrative Agent.

                The Administrative Agent may resign as Administrative Agent upon
30 days' prior notice to the Borrower and the Lenders. The Administrative Agent
may be compelled to resign as Administrative Agent at the request of the
Required Lenders upon 30 days' prior notice to the Administrative Agent and the
Lenders. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the Notes, or if the Administrative Agent shall receive
notice of the request of the Required Lenders that the Administrative Agent
resign as Administrative Agent under this Agreement and the Notes, then (i)
within 30 days after delivery of such notice by the Administrative Agent or the
Required Lenders, as appropriate, the Required Lenders shall appoint a successor
agent for the Lenders, or (ii) if the Required Lenders fail to appoint a
successor agent within such 30 day period, the Administrative Agent being
replaced shall be entitled to appoint a successor agent, which successor agent,
in either case, shall be approved by the Borrower, whereupon such successor
agent shall succeed to the rights, powers and duties of the Administrative
Agent, and the term "Administrative Agent" shall mean such successor agent
effective upon such appointment and approval, and the former Administrative
Agent's rights, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement or any holders of
the Notes. After any retiring Administrative Agent's resignation as
Administrative Agent, the provisions of this Section 8.9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

 

ARTICLE IX



MISCELLANEOUS

                 Section 9.1     Amendments and Waivers.

                Neither this Agreement, nor any of the Notes, nor any of the
other Credit Documents, nor any terms hereof or thereof may be amended,
supplemented, waived or modified except in accordance with the provisions of
this Section 9.1 nor may be released except as specifically provided herein or
in accordance with the provisions of this Section 9.1. The Required Lenders may,
or, with the written consent of the Required Lenders, the Administrative Agent
may, from time to time, (a) enter into with the Borrower written

 

 

 

 

 

 

 

65

-150-



 

 

 

 

amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or of
the Borrower hereunder or thereunder or (b) waive, on such terms and conditions
as the Required Lenders may specify in such instrument, any of the requirements
of this Agreement or the other Credit Documents or any Default or Event of
Default and its consequences; provided, however, that no such amendment, waiver,
supplement, modification or release shall:

                                (i)  reduce the amount or extend the scheduled
date of maturity of any Loan or Note or any installment thereon, or reduce the
stated rate of any interest or fee payable hereunder (other than interest at the
increased post-default rate) or extend the scheduled date of any payment thereof
or increase the amount or extend the expiration date of any Lender's Commitment
or Commitment Percentage, in each case without the written consent of each
Lender directly affected thereby, or

                                (ii)  amend, modify or waive any provision of
this Section 9.1 or reduce the percentage specified in the definition of
Required Lenders, without the written consent of all the Lenders, or

                                (iii)  amend, modify or waive any provision of
Article VIII without the written consent of the then Administrative Agent, or

                                (iv)  release any of the Guarantors from their
obligations under the Guaranty, without the written consent of all of the
Lenders, or

                                (v)  amend, modify or waive any provision of the
Credit Documents requiring consent, approval or request of the Required Lenders
or all Lenders, without the written consent of all of the Required Lenders or
Lenders as appropriate and, provided, further, that no amendment, waiver or
consent affecting the rights or duties of the Administrative Agent under any
Credit Document shall in any event be effective, unless in writing and signed by
the Administrative Agent, in addition to the Lenders required hereinabove to
take such action.

                Any such waiver, any such amendment, supplement or modification
and any such release shall apply equally to each of the Lenders and shall be
binding upon the Borrower, the other Credit Parties, the Lenders, the
Administrative Agent and all future holders of the Notes. In the case of any
waiver, the Borrower, the other Credit Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the outstanding Loans and Notes and other Credit Documents,
and any Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

                Notwithstanding any of the foregoing to the contrary, the
consent of the Borrower shall not be required for any amendment, modification or
waiver of the provisions of Article VIII (other than the provisions of Section
8.9); provided, however, that the Administrative Agent will provide written
notice to the Borrower

 

 

 

 

 

 

 

 

 

66

-151-



 

 

 

 

 

of any such amendment, modification or waiver. In addition, the Borrower and the
Lenders hereby authorize the Administrative Agent to modify this Credit
Agreement by unilaterally amending or supplementing Schedule 2.1(a) from time to
time in the manner requested by the Borrower, the Administrative Agent or any
Lender in order to reflect any assignments or transfers of the Loans as provided
for hereunder; provided, however, that the Administrative Agent shall promptly
deliver a copy of any such modification to the Borrower and each Lender.

                Notwithstanding the fact that the consent of all the Lenders is
required in certain circumstances as set forth above, (x) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code supersede the unanimous consent
provisions set forth herein and (y) the Required Lenders may consent to allow a
Credit Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding.

                 Section 9.2     Notices.

                Except as otherwise provided in Article II, all notices,
requests and demands to or upon the respective parties hereto to be effective
shall be in writing (including by telecopy), and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made (a) when
delivered by hand, (b) when transmitted via telecopy (or other facsimile device)
to the number set out herein, (c) the day following the day on which the same
has been delivered prepaid to a reputable national overnight air courier
service, or (d) the third Business Day following the day on which the same is
sent by certified or registered mail, postage prepaid, in each case, addressed
to each such party at the address set forth on Schedule 9.2, or to such other
address as may be hereafter notified by the respective parties hereto and any
future holders of the Notes.

                 Section 9.3     No Waiver; Cumulative Remedies.

                No failure to exercise and no delay in exercising, on the part
of the Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

                 Section 9.4     Survival of Representations and Warranties.

                All representations and warranties made hereunder and in any
document, certificate or statement delivered pursuant hereto or in connection
herewith shall survive the execution and delivery of this Agreement and the
Notes and the making of the Loans, provided that all such representations and
warranties shall terminate on the date upon which the Commitments have been
terminated and all amounts owing hereunder and under any Notes have been paid in
full.

 

 

 

 

 

 

 

67

-152-



 

 

 

 

 

                 Section 9.5     Payment of Expenses and Taxes.

                The Borrower agrees (a) to pay or reimburse the Administrative
Agent and First Union Securities, Inc. for all their reasonable out-of-pocket
costs and expenses incurred in connection with the development, preparation,
negotiation, printing and execution of, and any amendment, supplement or
modification to, this Agreement and the other Credit Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby (including,
without limitation, reasonable field examination expenses and charges), together
with the reasonable fees and disbursements of counsel to the Administrative
Agent and First Union Securities, Inc., (b) to pay or reimburse the
Administrative Agent and First Union Securities, Inc. for all their reasonable
out-of-pocket expenses incurred in connection with the arrangement and
syndication of the facilities established by this Agreement, (c) to pay or
reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in connection with the enforcement or preservation of any
rights under, or defense against any actions arising out of, this Agreement, the
Notes and any such other documents, including, without limitation, the
reasonable fees and disbursements of counsel to the Administrative Agent and to
the Lenders (including reasonable allocated costs of in-house legal counsel),
(d) on demand, to pay, indemnify, and hold each Lender and the Administrative
Agent harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
the Credit Documents and any such other documents, and (e) to pay, indemnify,
and hold each Lender, the Administrative Agent, First Union Securities, Inc. and
their Affiliates harmless from and against, any and all other liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever including,
without limitation, reasonable fees and disbursements of counsel to the
Administrative Agent, the Lenders and First Union Securities, Inc. (including
reasonable allocated costs of in-house legal counsel) and settlement costs, with
respect to the enforcement of the Credit Documents and the use, or proposed use,
of proceeds of the Loans (all of the foregoing, collectively, the "indemnified
liabilities"); provided, however, that the Borrower shall not have any
obligation hereunder to the Administrative Agent or any Lender with respect to
indemnified liabilities arising from the gross negligence or willful misconduct
of the Administrative Agent or any such Lender, as determined by a court of
competent jurisdiction. The agreements in this Section 9.5 shall survive
repayment of the Loans, Notes and all other amounts payable hereunder.

                 Section 9.6     Successors and Assigns; Participations;
Purchasing Lenders.

                (a) This Agreement shall be binding upon and inure to the
benefit of the Borrower, the Lenders, the Administrative Agent, all future
holders of the Notes and their respective successors and assigns, except that
the Borrower may not assign or transfer any of its rights or obligations under
this Agreement or the other Credit Documents without the prior written consent
of each Lender.

 

 

 

 

 

 

 

 

 

68

-153-



 

 

 



                (b) Any Lender may, in the ordinary course of its commercial
banking business and in accordance with applicable law, at any time sell to one
or more banks or other entities ("Participants") participating interests in any
Loan owing to such Lender, any Note held by such Lender, any Commitment of such
Lender, or any other interest of such Lender hereunder. In the event of any such
sale by a Lender of participating interests to a Participant, such Lender's
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of any such Note for
all purposes under this Agreement, and the Borrower and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender's rights and obligations under this Agreement. No Lender shall
transfer or grant any participation under which the Participant shall have
rights to approve any amendment to or waiver of this Agreement or any other
Credit Document except to the extent such amendment or waiver would (i) extend
the scheduled maturity of any Loan or Note or any installment thereon in which
such Participant is participating, or reduce the stated rate or extend the time
of payment of interest or fees thereon (except in connection with a waiver of
interest at the increased post-default rate) or reduce the principal amount
thereof, or increase the amount of the Participant's participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without consent of any participant if the Participant's participation is not
increased as a result thereof), (ii) release any of the Guarantors from their
obligations under the Guaranty or (iii) consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement. In the
case of any such participation, the Participant shall not have any rights under
this Agreement or any of the other Credit Documents (the Participant's rights
against such Lender in respect of such participation to be those set forth in
the agreement executed by such Lender in favor of the Participant relating
thereto) and all amounts payable by the Borrower hereunder shall be determined
as if such Lender had not sold such participation, provided that each
Participant shall be entitled to the benefits of Sections 2.13, 2.14, 2.15 and
9.5 with respect to its participation in the Commitments and the Loans
outstanding from time to time; provided, that (a) no Participant shall be
entitled to receive any greater amount pursuant to such Sections than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred and (b) such Participant shall be subject to the
limitations and obligations set forth in Sections 2.13, 2.14, 2.15 and 9.5 as if
such Participant was a Lender hereunder.

                (c) Any Lender may, in the ordinary course of its commercial
banking business and in accordance with applicable law, at any time, sell or
assign to any Lender or any affiliate thereof and with the consent of the
Administrative Agent and, so long as no Default or Event of Default has occurred
and is continuing, the Borrower (in each case, which consent shall not be
unreasonably withheld), to one or more additional banks or financial
institutions ("Purchasing Lenders"), a constant, and not a varying, percentage
of all or any part of its rights and obligations under this Agreement and the
Notes in minimum amounts of $5,000,000 with respect to its Commitment and its
Loans (or, if less, the entire amount of such Lender's obligations), pursuant to
a

 

 

 

 

 

 

 

 

 

 

69

-154-



 

 

 

 

 

Commitment Transfer Supplement, executed by such Purchasing Lender and such
transferor Lender (and, in the case of a Purchasing Lender that is not then a
Lender or an affiliate thereof, the Administrative Agent and, so long as no
Default or Event of Default has occurred and is continuing, the Borrower), and
delivered to the Administrative Agent for its acceptance and recording in the
Register; provided, however, that any sale or assignment to an existing Lender
shall not require the consent of the Administrative Agent or the Borrower nor
shall any such sale or assignment be subject to the minimum assignment amounts
specified herein. Upon such execution, delivery, acceptance and recording, from
and after the Transfer Effective Date specified in such Commitment Transfer
Supplement, (x) the Purchasing Lender thereunder shall be a party hereto and, to
the extent provided in such Commitment Transfer Supplement, have the rights and
obligations of a Lender hereunder with a Commitment as set forth therein, and
(y) the transferor Lender thereunder shall, to the extent provided in such
Commitment Transfer Supplement, be released from its obligations under this
Agreement (and, in the case of a Commitment Transfer Supplement covering all or
the remaining portion of a transferor Lender's rights and obligations under this
Agreement, such transferor Lender shall cease to be a party hereto). Such
Commitment Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing Lender and the resulting adjustment of Commitment Percentages arising
from the purchase by such Purchasing Lender of all or a portion of the rights
and obligations of such transferor Lender under this Agreement and the Notes. On
or prior to the Transfer Effective Date specified in such Commitment Transfer
Supplement, the Borrower, at its own expense, shall execute and deliver to the
Administrative Agent in exchange for the Notes delivered to the Administrative
Agent pursuant to such Commitment Transfer Supplement new Notes to the order of
such Purchasing Lender in an amount equal to the Commitment assumed by it
pursuant to such Commitment Transfer Supplement and, unless the transferor
Lender has not retained a Commitment hereunder, new Notes to the order of the
transferor Lender in an amount equal to the Commitment retained by it hereunder.
Such new Notes shall be dated the Closing Date and shall otherwise be in the
form of the Notes replaced thereby. The Notes surrendered by the transferor
Lender shall be returned by the Administrative Agent to the Borrower marked
"canceled".

                (d) The Administrative Agent shall maintain at its address
referred to in Section 9.2 a copy of each Commitment Transfer Supplement
delivered to it and a register (the "Register") for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Loans owing to, each Lender from time to time. The entries in the Register shall
be conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register as the owner of the Loan recorded therein for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

                (e) Upon its receipt of a duly executed Commitment Transfer
Supplement, together with payment to the Administrative Agent by the transferor
Lender or the Purchasing Lender, as agreed between them, of a

 

 

 

 

 

 

 

 

 

 

 

70

-155-



 

 

 

 

 

registration and processing fee of $3,500 for each Purchasing Lender listed in
such Commitment Transfer Supplement and the Notes subject to such Commitment
Transfer Supplement, the Administrative Agent shall (i) accept such Commitment
Transfer Supplement, (ii) record the information contained therein in the
Register and (iii) give prompt notice of such acceptance and recordation to the
Lenders and the Borrower.

                (f) The Borrower authorizes each Lender to disclose to any
Participant or Purchasing Lender (each, a "Transferee") and any prospective
Transferee any and all financial information in such Lender's possession
concerning the Borrower and its Affiliates which has been delivered to such
Lender by or on behalf of the Borrower pursuant to this Agreement or which has
been delivered to such Lender by or on behalf of the Borrower in connection with
such Lender's credit evaluation of the Borrower and its Affiliates prior to
becoming a party to this Agreement, in each case subject to Section 9.16.

                (g) At the time of each assignment pursuant to this Section 9.6
to a Person which is not already a Lender hereunder and which is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code) for
Federal income tax purposes, the assignee Lender shall provide to the Borrower
and the Administrative Agent the appropriate Internal Revenue Service Forms
(and, if applicable, a 2.15 Certificate) described in Section 2.15 and shall be
subject to the provisions of Section 2.15.

                (h) Nothing herein shall prohibit any Lender from pledging or
assigning any of its rights under this Agreement (including, without limitation,
any right to payment of principal and interest under any Note) to any Federal
Reserve Bank in accordance with applicable laws.

                 Section 9.7     Adjustments; Set-off.

                (a) Each Lender agrees that if any Lender (a "benefited Lender")
shall at any time receive any payment of all or part of its Loans, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 7.1(e), or otherwise) in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender's Loans, or interest thereon, such benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender's Loan, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. The Borrower agrees that each Lender so
purchasing a portion of another Lender's Loans may exercise all rights of
payment

 

 

 

 

 

 

 

 

 

 

 

 

71

-156-



 

 

 

 

 

(including, without limitation, rights of set-off) with respect to such portion
as fully as if such Lender were the direct holder of such portion.

                (b) In addition to any rights and remedies of the Lenders
provided by law (including, without limitation, other rights of set-off), each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon the occurrence of any Event of Default, to setoff and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the
Borrower, or any part thereof in such amounts as such Lender may elect, against
and on account of the obligations and liabilities of the Borrower to such Lender
hereunder and claims of every nature and description of such Lender against the
Borrower, in any currency, whether arising hereunder, under the Notes or under
any documents contemplated by or referred to herein or therein, as such Lender
may elect, whether or not such Lender has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The aforesaid right of set-off may be exercised by such Lender
against the Borrower or against any trustee in bankruptcy, debtor in possession,
assignee for the benefit of creditors, receiver or execution, judgment or
attachment creditor of the Borrower, or against anyone else claiming through or
against the Borrower or any such trustee in bankruptcy, debtor in possession,
assignee for the benefit of creditors, receiver, or execution, judgment or
attachment creditor, notwithstanding the fact that such right of set-off shall
not have been exercised by such Lender prior to the occurrence of any Event of
Default. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.

                 Section 9.8     Table of Contents and Section Headings.

                The table of contents and the Section and subsection headings
herein are intended for convenience only and shall be ignored in construing this
Agreement.

                 Section 9.9     Counterparts.

                This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.

                 Section 9.10     Effectiveness.

                This Credit Agreement shall become effective on the date on
which all of the parties have signed a copy hereof (whether the same or
different copies) and shall have delivered the same to the Administrative

 

 

 

 

 

 

 

72

-157-



 

 

 

 

 

Agent pursuant to Section 9.2 or, in the case of the Lenders, shall have given
to the Administrative Agent written, telecopied or telex notice (actually
received) at such office that the same has been signed and mailed to it.

                 Section 9.11     Severability.

                Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

                 Section 9.12     Integration.

                This Agreement and the Notes represent the agreement of the
Borrower, the Administrative Agent and the Lenders with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent, the Borrower or any Lender relative to
the subject matter hereof not expressly set forth or referred to herein or in
the Notes.

                 Section 9.13     Governing Law.

                This Agreement and the Notes and the rights and obligations of
the parties under this Agreement and the Notes shall be governed by, and
construed and interpreted in accordance with, the law of the State of North
Carolina.

                 Section 9.14     Consent to Jurisdiction and Service of
Process.

                All judicial proceedings brought against the Borrower and/or any
other Credit Party with respect to this Agreement, any Note or any of the other
Credit Documents may be brought in any state or federal court of competent
jurisdiction in the State of North Carolina, and, by execution and delivery of
this Agreement, each of the Borrower and the other Credit Parties accepts, for
itself and in connection with its properties, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts and irrevocably agrees to be
bound by any final judgment rendered thereby in connection with this Agreement
from which no appeal has been taken or is available. Each of the Borrower and
the other Credit Parties irrevocably agrees that all service of process in any
such proceedings in any such court may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to it at its address set forth in Section 9.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto, such service being hereby acknowledged by each of the Borrower and the
other Credit Parties to be effective and binding service in every respect. Each
of the Borrower, the other Credit Parties, the Administrative Agent and the
Lenders irrevocably waives any objection, including, without limitation, any
objection to the laying of venue or based on the grounds of forum non conveniens
which it may now or hereafter have to the bringing of any such action or
proceeding in any such jurisdiction. Nothing herein shall affect the right to
serve process in any other

 

 

 

 

 

 

 

73

-158-



 

 

 

 

 

manner permitted by law or shall limit the right of any Lender to bring
proceedings against the Borrower or the other Credit Parties in the court of any
other jurisdiction.

                 Section 9.15     Arbitration.

                (a) Notwithstanding the provisions of Section 9.14 to the
contrary, upon demand of any party hereto, whether made before or within three
(3) months after institution of any judicial proceeding, any dispute, claim or
controversy arising out of, connected with or relating to this Agreement and
other Credit Documents ("Disputes") between or among parties to this Agreement
shall be resolved by binding arbitration as provided herein. Institution of a
judicial proceeding by a party does not waive the right of that party to demand
arbitration hereunder. Disputes may include, without limitation, tort claims,
counterclaims, disputes as to whether a matter is subject to arbitration, claims
brought as class actions, claims arising from Credit Documents executed in the
future, or claims arising out of or connected with the transaction reflected by
this Agreement.

                Arbitration shall be conducted under and governed by the
Commercial Arbitration Rules (the "Arbitration Rules") of the American
Arbitration Association (the "AAA") and Title 9 of the U.S. Code. All
arbitration hearings shall be conducted in Charlotte, North Carolina. A hearing
shall begin within 90 days of demand for arbitration and all hearings shall be
concluded within 120 days of demand for arbitration. These time limitations may
not be extended unless a party shows cause for extension and then no more than a
total extension of 60 days. The expedited procedures set forth in Rule 51 et
seq. of the Arbitration Rules shall be applicable to claims of less than
$1,000,000. All applicable statutes of limitation shall apply to any Dispute. A
judgment upon the award may be entered in any court having jurisdiction.
Arbitrators shall be licensed attorneys selected from the Commercial Financial
Dispute Arbitration Panel of the AAA. The parties hereto do not waive applicable
Federal or state substantive law except as provided herein.

                (b) Notwithstanding the preceding binding arbitration
provisions, the Administrative Agent, the Lenders, the Borrower and the other
Credit Parties agree to preserve, without diminution, certain remedies that the
Administrative Agent on behalf of the Lenders may employ or exercise freely,
independently or in connection with an arbitration proceeding or after an
arbitration action is brought. The Administrative Agent on behalf of the Lenders
shall have the right to proceed in any court of proper jurisdiction or by
self-help to exercise or prosecute the following remedies, as and if applicable
(i) all rights to foreclose against any real or personal property or other
security by exercising a power of sale granted under Credit Documents or under
applicable law or by judicial foreclosure and sale, including a proceeding to
confirm the sale; (ii) all rights of self-help including peaceful occupation of
real property and collection of rents, set-off, and peaceful possession of
personal property; (iii) obtaining provisional or ancillary remedies including
injunctive relief, sequestration, garnishment, attachment, appointment of
receiver and filing an involuntary bankruptcy proceeding; and (iv)

 

 

 

 

 

 

 

 

 

 

 

74

-159-



 

 

 

 

 

when applicable, a judgment by confession of judgment. Preservation of these
remedies does not limit the power of an arbitrator to grant similar remedies
that may be requested by a party in a Dispute.

                (c) The parties hereto agree that they shall not have a remedy
of punitive or exemplary damages against the other in any Dispute and hereby
waive any right or claim to punitive or exemplary damages they have now or which
may arise in the future in connection with any Dispute whether the Dispute is
resolved by arbitration or judicially.

                (d) By execution and delivery of this Agreement, each of the
parties hereto accepts, for itself and in connection with its properties,
generally and uncondition-ally, the non-exclusive jurisdiction relating to any
arbitration proceedings conducted under the Arbitration Rules in Charlotte,
North Carolina and irrevocably agrees to be bound by any final judgment rendered
thereby in connection with this Agreement from which no appeal has been taken or
is available.

                 Section 9.16     Confidentiality.

                The Administrative Agent and each of the Lenders agrees that it
will use its best efforts not to disclose without the prior consent of the
Borrower (other than to its employees, affiliates, auditors or counsel or to
another Lender) any information with respect to the Credit Parties which is
furnished pursuant to this Agreement, any other Credit Document or any documents
contemplated by or referred to herein or therein and which is designated by the
Borrower to the Lenders in writing as confidential or as to which it is
otherwise reasonably clear such information is not public, except that any
Lender may disclose any such information (a) as has become generally available
to the public other than by a breach of this Section 9.16, (b) as may be
required or appropriate in any report, statement or testimony submitted to any
municipal, state or federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or the OCC or the NAIC or similar organizations
(whether in the United States or elsewhere) or their successors, (c) as may be
required or appropriate in response to any summons or subpoena or any law,
order, regulation or ruling applicable to such Lender, (d) to any prospective
Participant or assignee in connection with any contemplated transfer pursuant to
Section 9.6, provided that such prospective transferee shall have been made
aware of this Section 9.16 and shall have agreed to be bound by its provisions
as if it were a party to this Agreement or (e) to Gold Sheets and other similar
bank trade publications, such information to consist of deal terms and other
information regarding the credit facilities evidenced by this Credit Agreement
customarily found in such publications.

                 Section 9.17     Acknowledgments.

                The Borrower and the other Credit Parties each hereby
acknowledges that:

                (a) it has been advised by counsel in the negotiation, execution
and delivery of each Credit Document;

                (b) neither the Administrative Agent nor any Lender has any
fiduciary relationship with or duty to the Borrower or any other Credit Party
arising out of or in connection with this Agreement and the relationship

 

 

 

 

 

75

-160-



 

 

 

 

 

between Administrative Agent and Lenders, on one hand, and the Borrower and the
other Credit Parties, on the other hand, in connection herewith is solely that
of debtor and creditor; and

                (c) no joint venture exists among the Lenders or among the
Borrower or the other Credit Parties and the Lenders.

                 Section 9.18     Waivers of Jury Trial.

                TO THE EXTENT PERMITTED BY LAW, THE BORROWER, THE OTHER CREDIT
PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

ARTICLE X



GUARANTY

                 Section 10.1     The Guaranty.

                In order to induce the Lenders to enter into this Agreement and
to extend credit hereunder and in recognition of the direct benefits to be
received by the Guarantors from the Extensions of Credit hereunder, each of the
Guarantors hereby agrees with the Administrative Agent and the Lenders as
follows: each Guarantor hereby unconditionally and irrevocably jointly and
severally guarantees as primary obligor and not merely as surety the full and
prompt payment when due, whether upon maturity, by acceleration or otherwise, of
any and all indebtedness of the Borrower to the Administrative Agent and the
Lenders. If any or all of the indebtedness of the Borrower to the Administrative
Agent and the Lenders becomes due and payable hereunder, each Guarantor
unconditionally promises to pay such indebtedness to the Administrative Agent
and the Lenders, or order, on demand, together with any and all reasonable
expenses which may be incurred by the Administrative Agent or the Lenders in
collecting any of the indebtedness. The word "indebtedness" is used in this
Article X in its most comprehensive sense and includes any and all advances,
debts, obligations and liabilities of the Borrower arising in connection with
this Agreement, in each case, heretofore, now, or hereafter made, incurred or
created, whether voluntarily or involuntarily, absolute or contingent,
liquidated or unliquidated, determined or undetermined, whether or not such
indebtedness is from time to time reduced, or extinguished and thereafter
increased or incurred, whether the Borrower may be liable individually or
jointly with others, whether or not recovery upon such indebtedness may be or
hereafter become barred by any statute of limitations, and whether or not such
indebtedness may be or hereafter become otherwise unenforceable.

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for

 

 

 

 

 

 

 

76

-161-



 

 

 

 

 

any reason (including, without limitation, because of any applicable state or
federal law relating to fraudulent conveyances or transfers) then the
obligations of each such Guarantor hereunder shall be limited to the maximum
amount that is permissible under applicable law (whether federal or state and
including, without limitation, the Bankruptcy Code).

                 Section 10.2     Bankruptcy.

                Additionally, each of the Guarantors unconditionally and
irrevocably guarantees jointly and severally the payment of any and all
indebtedness of the Borrower to the Lenders whether or not due or payable by the
Borrower upon the occurrence of any of the events specified in Section 7.1(e),
and unconditionally promises to pay such indebtedness to the Administrative
Agent for the account of the Lenders, or order, on demand, in lawful money of
the United States. Each of the Guarantors further agrees that to the extent that
the Borrower or a Guarantor shall make a payment or a transfer of an interest in
any property to the Administrative Agent or any Lender, which payment or
transfer or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, or otherwise is avoided, and/or required to be
repaid to the Borrower or a Guarantor, the estate of the Borrower or a
Guarantor, a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then to the extent of such
avoidance or repayment, the obligation or part thereof intended to be satisfied
shall be revived and continued in full force and effect as if said payment had
not been made.

                 Section 10.3     Nature of Liability.

                The liability of each Guarantor hereunder is exclusive and
independent of any security for or other guaranty of the indebtedness of the
Borrower whether executed by any such Guarantor, any other guarantor or by any
other party, and no Guarantor's liability hereunder shall be affected or
impaired by (a) any direction as to application of payment by the Borrower or by
any other party, or (b) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the indebtedness of
the Borrower, or (c) any payment on or in reduction of any such other guaranty
or undertaking, or (d) any dissolution, termination or increase, decrease or
change in personnel by the Borrower, or (e) any payment made to the
Administrative Agent or the Lenders on the indebtedness which the Administrative
Agent or such Lenders repay the Borrower pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each of the Guarantors waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding.

                 Section 10.4     Independent Obligation.

                The obligations of each Guarantor hereunder are independent of
the obligations of any other guarantor or the Borrower, and a separate action or
actions may be brought and prosecuted against each Guarantor whether or not
action is brought against any other guarantor or the Borrower and whether or not
any other Guarantor or the Borrower is joined in any such action or actions.

 

 

 

 

 

 

 

 

77

-162-



 

 

 

 

 

                 Section 10.5     Authorization.

                Each of the Guarantors authorizes the Administrative Agent and
each Lender without notice or demand (except as shall be required by applicable
statute and cannot be waived), and without affecting or impairing its liability
hereunder, from time to time to (a) renew, compromise, extend, increase,
accelerate or otherwise change the time for payment of, or otherwise change the
terms of the indebtedness or any part thereof in accordance with this Agreement,
including any increase or decrease of the rate of interest thereon, (b) take and
hold security from any guarantor or any other party for the payment of the
Guaranty or the indebtedness and exchange, enforce waive and release any such
security, (c) apply such security and direct the order or manner of sale thereof
as the Administrative Agent and the Lenders in their discretion may determine
and (d) release or substitute any one or more endorsers, guarantors, the
Borrower or other obligors.

                 Section 10.6     Reliance.

                It is not necessary for the Administrative Agent or the Lenders
to inquire into the capacity or powers of the Borrower or the officers,
directors, members, partners or agents acting or purporting to act on its
behalf, and any indebtedness made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder.

                 Section 10.7     Waiver.

                (a) Each of the Guarantors waives any right (except as shall be
required by applicable statute and cannot be waived) to require the
Administrative Agent or any Lender to (i) proceed against the Borrower, any
other guarantor or any other party, (ii) proceed against or exhaust any security
held from the Borrower, any other guarantor or any other party, or (iii) pursue
any other remedy in the Administrative Agent's or any Lender's power whatsoever.
Each of the Guarantors waives any defense based on or arising out of any defense
of the Borrower, any other guarantor or any other party other than payment in
full of the indebtedness, including without limitation any defense based on or
arising out of the disability of the Borrower, any other guarantor or any other
party, or the unenforceability of the indebtedness or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower other
than payment in full of the indebtedness. Without limiting the generality of the
provisions of this Article X, each of the Guarantors hereby specifically waives
the benefits of N.C. Gen. Stat. Section 26-7 through 26-9, inclusive. The
Administrative Agent or any of the Lenders may, at their election, exercise any
right or remedy the Administrative Agent and any Lender may have against the
Borrower or any other party, or any security, without affecting or impairing in
any way the liability of any Guarantor hereunder except to the extent the
indebtedness has been paid. Each of the Guarantors waives any defense arising
out of any such election by the Administrative right of Agent and each of the
Lenders, even though such election operates to impair or extinguish any
reimbursement or subrogation or other right or remedy of the Guarantors against
the Borrower or any other party.

 

 

 

 

 

 

 

 

 

 

78

-163-



 

 

 

 

 

                (b) Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including without limitation notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
the Guaranty, and notices of the existence, creation or incurring of new or
additional indebtedness. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower's financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the indebtedness
and the nature, scope and extent of the risks which such Guarantor assumes and
incurs hereunder, and agrees that neither the Administrative Agent nor any
Lender shall have any duty to advise such Guarantor of information known to it
regarding such circumstances or risks.

                (c) Each of the Guarantors hereby agrees it will not exercise
any rights of subrogation which it may at any time otherwise have as a result of
the Guaranty (whether contractual, under Section 509 of the U.S. Bankruptcy
Code, or otherwise) to the claims of the Lenders against the Borrower or any
other guarantor of the indebtedness of the Borrower owing to the Lenders
(collectively, the "Other Parties") and all contractual, statutory or common law
rights of reimbursement, contribution or indemnity from any Other Party which it
may at any time otherwise have as a result of the Guaranty until such time as
the Loans hereunder shall have been paid and the Commitments have been
terminated. Each of the Guarantors hereby further agrees not to exercise any
right to enforce any other remedy which the Administrative Agent and the Lenders
now have or may hereafter have against any Other Party, any endorser or any
other guarantor of all or any part of the indebtedness of the Borrower and any
benefit of, and any right to participate in, any security or collateral given to
or for the benefit of the Lenders to secure payment of the indebtedness of the
Borrower until such time as the Loans hereunder shall have been paid and the
Commitments have been terminated.

                 Section 10.8     Limitation on Enforcement.

                The Lenders agree that the Guaranty may be enforced only by the
action of the Administrative Agent acting upon the instructions of the Required
Lenders and that no Lender shall have any right individually to seek to enforce
or to enforce the Guaranty, it being understood and agreed that such rights and
remedies may be exercised by the Administrative Agent for the benefit of the
Lenders under the terms of this Agreement. The Lenders further agree that this
Guaranty may not be enforced against any director, officer, employee or
stockholder of the Guarantors.

                 Section 10.9     Confirmation of Payment.

                The Administrative Agent and the Lenders will, upon request
after payment of the indebtedness and obligations which are the subject of the
Guaranty and termination of the Commitments relating thereto, confirm to the
Borrower, the Guarantors or any other Person that such indebtedness and
obligations have been paid and the Commitments relating thereto terminated,
subject to the provisions of Section 10.2.

 

 

 

 

 

 

 

 

 

 

 

79

-164-



 

 

 

 

 

                IN WITNESS WHEREOF, each of the parties hereto have caused this
Agreement to be duly executed and delivered by its proper and duly authorized
officers as of the day and year first above written.

 

BORROWER:                                                        DIMON
INCORPORATED

                                                                  
                                /s/   Ritchie L. Bond

                                                                  
                B y:        ______________________________

                                                                  
                                        Ritchie L. Bond

                                                                  
                N ame:   ______________________________

                                                                  
                                        Senior Vice President and Treasurer

                                                                  
                T itle:     ______________________________

 

                                                                  
                                /s/   James A. Cooley

                                                                  
                B y:        ______________________________

                                                                  
                                        James A. Cooley

                                                                  
                N ame:   ______________________________

                                                                  
                                        Senior Vice President-

                                                                  
                                        Chief Financial Officer

                                                                  
                T itle:     ______________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-165-



 

 

 

 

AGENT AND LENDERS:

                                                                  
                F IRST UNION NATIONAL BANK,

                                                                  
                a s Administrative Agent and as a Lender

                                                                  
                                /s/   Joel Thomas

                                                                  
                B y:        ______________________________

                                                                  
                                        Joel Thomas

                                                                  
                N ame:   ______________________________

                                                                  
                                        Vice President



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





-166-



 

 

 

 

 

 

                                                                  
                < B>ABN AMRO BANK, N.V., as a Lender

                                                                  
                                 / s/  Ronald C. Spurga

                                                                  
                B y:        ______________________________

                                                                  
                                        Ronald C. Spurga

                                                                  
                N ame:   ______________________________

                                                                  
                                  &bsp;     Vice President

 

                                                                  
                                /s/   Milagros Diaz

                                                                  
                B y:        ______________________________

                                                                  
                                        Milagros Diaz

                                                                  
                N ame:   ______________________________

                                                                  
                                        Commercial Banking Officer

 

 

 

 

 





 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-167-



 

 

 

 

 

                                                                  
                B HF-BANK AKTIENGESELLSCHAFT,

                                                                  
                a s a Lender

                                                                  
                                 / s/  S. Kingham

                                                                  
                B y:        ______________________________

                                                                  
                                        S. Kingham

                                                                  
                N ame:   ______________________________

                                                                  
                                        Manager

 

                                                                  
                                 / s/  R. King

                                                                  
                B y:        ______________________________

                                                                  
                                        R. King

                                                                  
                N ame:    ______________________________

                                                                  
                                        Assistant Director

 

 





 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-168-



 

 

 

 

 

                                                                  
                N ATEXIS BANQUE, as a Lender

                                                                  
                                 / s/  Guillaume de Parscau

                                                                  
                B y:        ______________________________

                                                                  
                                        Guillaume de Parscau

                                                                  
                N ame:   ______________________________

                                                                  
                                        First Vice President & Manager

                                                                  
                                        Commodities Finance Group

 

                                                                  
                                 / s/   Stephen A. Jendras

                                                                  
                B y:        ______________________________

                                                                  
                       Stephen A. Jendras

                                                                  
                N ame:   ______________________________

                                                                  
                                        Vice President

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-169-



 

 

 

 

 

                                                                  
                < B>DEUTSCHE BANK AG - Amsterdam Branch,

                                                                  
                  as a Lender

                                                                  
                                 / s/  Mr. J. J. van Helden

                                                                  
                B y:        ______________________________

                                                                  
                                        J. J. van Helden

                                                                  
                N ame:   ______________________________

                                                                  
                                        No Title

 

                                                                  
                                 / s/  Guy R. Fransen

                                                                  
                B y:        ______________________________

                                                                  
                                        Guy R. Fransen

                                                                  
                N ame:   ______________________________

                                                                  
                                        No Title

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-170-



 



 

 

                                                                  
                < B>COOPERATIEVE CENTRALE RAIFFEISEN

                                                                  
                  -BOERENLEENBANK B.A., "RABOBANK

                                                                  
                  NEDERLAND", NEW YORK BRANCH,

                                                                  
                  as a Lender

 

                                                                  
                                 / s/  Theodore W. Cox

                                                                  
                B y:        ______________________________

                                                                  
                                        Theodore W. Cox

                                                                  
                N ame:   ______________________________

                                                                  
                                        Vice President

 

                                                                  
                                 / s/  Edward Peyser

                                                                  
                B y:        ______________________________

                                                                  
                                        Edward Peyser

                                                                  
                N ame:   ______________________________

                                                                  
                                        Executive Director

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-171-



 



 

 

                                                                  
                < B>BANK OF AMERICA, N.A., as a Lender

                                                                  
                                 / s/  William F. Sweeney

                                                                  
                B y:        ______________________________

                                                                  
                                        William F. Sweeney

                                                                  
                N ame:   ______________________________

                                                                  
                                        Principal

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-172-



 



 

 

                                                                  
                < B>SUNTRUST BANK, as a Lender

                                                                  
                                 / s/  C. Gray Key

                                                                  
                B y:        ______________________________

                                                                  
                                        C. Gray Key

                                                                  
                N ame:   ______________________________

                                                                  
                                        Vice President

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-173-





 